Exhibit 10.1


wellsfargoimage.jpg [wellsfargoimage.jpg] Loan Number: 1005711









--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 31, 2019
by and among
HEALTHCARE REALTY TRUST INCORPORATED,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 9.07,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


WELLS FARGO SECURITIES, LLC
and
JPMORGAN CHASE BANK, N.A., 
 
as Joint Book Runners
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
and
PNC CAPITAL MARKETS LLC, 
 
as Joint Lead Arrangers





JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION,


as Co-Syndication Agents


BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA,
BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
GOLDMAN SACHS BANK USA,
BANK OF MONTREAL
and
FIFTH THIRD BANK, 
 
as Documentation Agents





-i-
    

--------------------------------------------------------------------------------

Exhibit 10.1





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article and Section    Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Interpretive Provisions.    27
1.03    Accounting Terms.    27
1.04    Rounding.    28
1.05    References to Agreements and Laws.    28
1.06    Times of Day.    28
1.07    Letter of Credit Amounts.    28
1.08    Rates.    29
1.09    Divisions.    29
ARTICLE II COMMITMENTS AND EXTENSIONS OF CREDIT    29
2.01    Revolving Borrowings.    29
2.02    Borrowings, Conversions and Continuations.    29
2.03    Letters of Credit.    30
2.04    Swing Line Loans.    35
2.05    Repayment of Loans.    37
2.06    Prepayments.    37
2.07    Termination or Reduction of Commitments.    38
2.08    Interest.    39
2.09    Fees.    39
2.10    Computation of Interest and Fees.    41
2.11    Payments Generally; Administrative Agent’s Clawback.    41
2.12    Sharing of Payments.    43
2.13    Evidence of Debt.    43
2.14    Defaulting Lenders.    44
2.15    Extension of Termination Date.    47
2.16    Increase in Commitments.    47
2.17    Expiration Date of Letters of Credit Past Termination Date.    49
2.18    Pro Rata Treatment.    49
2.19    Reallocations on Closing Date.    50
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    51
3.01    Taxes.    51
3.02    Illegality.    54
3.03    Inability to Determine Rates; Alternative Rate of Interest.    55
3.04    Increased Cost; Capital Adequacy.    56
3.05    Compensation for Losses.    58
3.06    Mitigation Obligations; Replacement of Lenders.    58
3.07    Treatment of Affected Loans.    59
3.08    Survival Losses.    60
ARTICLE IV    60
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT    60





--------------------------------------------------------------------------------

Exhibit 10.1


4.01    Conditions to Initial Extensions of Credit.    60
4.02    Conditions to Extensions of Credit.    62
ARTICLE V    63
REPRESENTATIONS AND WARRANTIES    63
5.01    Corporate Existence and Power.    63
5.02    Corporate and Governmental Authorization; No Contravention.    63
5.03    Binding Effect.    64
5.04    Litigation.    64
5.05    Compliance with ERISA.    64
5.06    Environmental Matters.    64
5.07    Material Subsidiaries and Specified Affiliates.    66
5.08    Not an Investment Company.    66
5.09    Margin Stock.    66
5.10    Compliance with Laws.    66
5.11    Absence of Liens.    66
5.12    Indebtedness.    66
5.13    Contingent Liabilities.    67
5.14    Investments.    67
5.15    Solvency.    67
5.16    Taxes.    67
5.17    REIT Status.    67
5.18    Specified Affiliates.    67
5.19    Financial Condition.    67
5.20    No Material Adverse Effect.    68
5.21    Accuracy and Completeness of Information.    68
5.22    Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws.    68
ARTICLE VI COVENANTS    69
6.01    Information.    69
6.02    Payment of Obligations.    72
6.03    Maintenance of Property; Insurance.    72
6.04    Conduct of Business and Maintenance of Existence.    73
6.05    Compliance with Laws.    73
6.06    Inspection of Property, Books and Records.    73
6.07    Negative Pledge.    74
6.08    Consolidations, Mergers and Sales and Transfers of Assets.    75
6.09    Creation of Subsidiaries.    75
6.10    Incurrence and Existence of Debt.    76
6.11    Transactions with Affiliates.    77
6.12    Use of Proceeds.    77
6.13    Organization Documents.    77
6.14    Investments.    77
6.15    Repurchase, Retirement or Redemption of Capital Stock.    78
6.16    Financial Covenants.    78
6.17    Specified Affiliates.    79
6.18    REIT Status.    79
6.19    Leases.    79
6.20    Favorable Treatment.    79
6.21    Construction in Progress.    79
6.22    Limitation on Certain Agreements.    80





--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VII    80
EVENTS OF DEFAULT AND REMEDIES    80
7.01    Events of Default.    80
7.02    Application of Funds.    82
ARTICLE VIII ADMINISTRATIVE AGENT    84
8.01    Appointment and Authorization.    84
8.02    Wells Fargo as Lender.    85
8.03    Approvals of Lenders.    85
8.04    Notice of Events of Default.    86
8.05    Administrative Agent’s Reliance.    86
8.06    Lender Credit Decision.    87
8.07    Successor Administrative Agent.    87
8.08    Titled Agents.    88
8.09    Indemnification of Administrative Agent.    89
ARTICLE IX MISCELLANEOUS    89
9.01    Amendments, Etc.    89
9.02    Notices and Other Communications.    92
9.03    No Waiver; Cumulative Remedies.    93
9.04    Attorney Costs, Expenses and Taxes.    94
9.05    Indemnification by the Borrower.    94
9.06    Payments Set Aside.    95
9.07    Successors and Assigns.    95
9.08    Confidentiality.    100
9.09    Set‑off.    101
9.10    Interest Rate Limitation.    101
9.11    Counterparts.    101
9.12    Integration; Effectiveness.    101
9.13    Survival of Representations and Warranties.    102
9.14    Severability.    102
9.15    [reserved].    102
9.16    GOVERNING LAW.    102
9.17    WAIVER OF RIGHT TO TRIAL BY JURY.    103
9.18    No Conflict.    104
9.19    USA PATRIOT Act Notice.    104
9.20    No Advisory or Fiduciary Responsibility.    104
9.21    Termination; Survival    104
9.22    Entire Agreement.    105
9.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    105
9.24    Effect of Existing Credit Agreement.    105
9.25    Acknowledgement Regarding Any Supported QFCs.    106




SCHEDULES


2.01    Lenders and Commitments
2.03    Existing Letters of Credit
5.04    Litigation
5.06    Environmental Matters
5.07    Material Subsidiaries and Specified Affiliates





--------------------------------------------------------------------------------

Exhibit 10.1


5.10    Compliance with Laws
5.12    Indebtedness
5.13    Contingent Liabilities
5.14    Investments
9.02    Notice Addresses
EXHIBITS


1.01    Form of Disbursement Instruction Agreement
2.02    Form of Loan Notice
2.04    Form of Notice of Swing Line Borrowing
2.13-1    Form of Revolving Note
2.13-2    Form of Swing Line Note
3.01-1 – 3.01-4
Forms of U.S. Tax Compliance

6.01    Form of Compliance Certificate
6.20    Form of Guaranty
9.07    Form of Assignment and Assumption







--------------------------------------------------------------------------------


Exhibit 10.1


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) dated as of
May 31, 2019 by and among HEALTHCARE REALTY TRUST INCORPORATED, a corporation
formed under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 9.07 (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Administrative Agent, certain of the Lenders and other financial
institutions have made available to the Borrower a revolving credit facility in
the initial amount of $700,000,000 on the terms and conditions contained in that
certain Credit Agreement dated as of October 14, 2011 (as at any time amended
and as in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Borrower, the Lenders, the other financial
institutions party thereto and the Administrative Agent; and


WHEREAS, the Administrative Agent, the L/C Issuers and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement and to make
available to the Borrower a revolving credit facility in the amount of
$700,000,000, with a $60,000,000 swing line subfacility and a $90,000,000 letter
of credit subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Credit Agreement, the following terms have the meanings set
forth below:


“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.


“Additional Lender” means as provided in Section 2.16(b).


“Administrative Agent” means Wells Fargo as contractual representative of the
L/C Issuers, the Swing Line Lender and the Lenders, or any successor
Administrative Agent.


“Administrative Agent’s Fee Letter” means the letter agreement dated as of April
25, 2019, among the Borrower, WFS and Wells Fargo, as amended and modified.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




-1-
    

--------------------------------------------------------------------------------

Exhibit 10.1


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent, any L/C Issuer or any Lender be deemed to be an Affiliate
of the Borrower.


“Agent‑Related Persons” means the Related Parties of the Administrative Agent.


“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the sum of the amount of such Lender’s respective Revolving Commitment and the
denominator of which is the sum of the Aggregate Revolving Commitments.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.


“Aggregate Revolving Committed Amount” means as provided in Section 2.01.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.


“Anti-Money Laundering Laws” means all laws, statutes, regulations or obligatory
government orders, decrees, ordinances or rules applicable to the Borrower, its
Subsidiaries or Affiliates related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating:




Pricing Level
Debt Ratings
(or their equivalents)
Loans that are Eurodollar Rate Loans and Letter of Credit Fees
Loans that are Base Rate Loans


Facility Fee
1
A-/A3 or better
0.775%
0.775%
0.125%
2
BBB+/Baa1
0.825%
0.825%
0.15%
3
BBB/Baa2
0.90%
0.90%
0.20%
4
BBB-/Baa3
1.10%
1.10%
0.25%
5
BB+/Ba1 and below
1.45%
1.45%
0.30%



The Borrower will maintain a Debt Rating at all times with at least two (2)
Ratings Services, and the Borrower may, at its option, obtain a third Debt
Rating from another Ratings Service. The applicable Pricing Level will be
determined by reference to the Debt Ratings; provided that:




-2-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(a)    if Debt Ratings are provided by two (2) Ratings Services and the Debt
Ratings by the Rating Services indicate different Pricing Levels, then (A) if
they are only one level apart, the applicable Pricing Level shall be determined
by reference to the higher or better Debt Rating and shall be set at the Pricing
Level indicated thereby, and (B) if they are more than one level apart, the
applicable Pricing Level shall be determined by reference to the lower (or
worse) Debt Rating and shall be set at one Pricing Level above the Pricing Level
that would be indicated by the lower Debt Rating (e.g., if the Debt Rating by
one of the Rating Services is A- and the Debt Rating by another of the Rating
Services is Baa3, the Applicable Percentage would be set at Pricing Level 3),


(b)    if Debt Ratings are provided by three (3) or more Ratings Services
acceptable to the Administrative Agent and the Debt Ratings indicate different
Pricing Levels, then the applicable Pricing Level shall be determined by
reference to the lower of the two (2) highest (or best) Debt Ratings and shall
be set at the Pricing Level indicated thereby, and


(c)    if a Debt Rating is not provided by at least two (2) Ratings Services, or
if no Debt Rating is available, then the Applicable Percentage shall be Pricing
Level 5.


The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all Extensions of Credit,
existing and prospective, from the date of adjustment. Determinations by the
Administrative Agent of the applicable Pricing Level shall be conclusive absent
manifest error. The Administrative Agent shall promptly notify the Lenders of
changes in the Applicable Percentage.


“Approved Bank” means as provided in the definition of “Cash Equivalents”.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means WFS, JPMorgan Chase Bank (or any Affiliate of JPMorgan Chase
Bank designated by it), U.S. Bank and PNCCM in their capacities as joint lead
arrangers.


“Asset Sale” means any sale, lease or other disposition (including any such
transaction effected by way of merger, amalgamation or consolidation) by the
Borrower or any of its Subsidiaries or Specified Affiliates subsequent to the
date hereof of any asset (including stock), including without limitation any
sale-leaseback transaction, whether or not involving a Capital Lease, but
excluding (a) any sale, lease or other disposition in the ordinary course of
business of real property which is the subject of mortgage liens permitted
hereunder, (b) any sale, lease or other disposition of raw materials, supplies
or other nonfixed assets in the ordinary course of business, (c) any sale, lease
or other disposition of surplus, obsolete or worn out machinery, equipment,
molds or other manufacturing equipment in the ordinary course of business to the
extent that the aggregate book value of all of such assets sold, leased or
otherwise disposed of in a fiscal year does not exceed $5,000,000, (d) any sale
or other disposition in the ordinary course of business of readily marketable
securities, (e) any disposition of cash not prohibited hereunder, and (f) the
issuance of any shares of stock in any Specified Affiliate to any officer,
director or employee of the Borrower.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 9.07.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


-3-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.


“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Credit Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of


-4-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Base Rate,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Credit Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or


(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(1)    a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


-5-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with clauses (b)-(e) of Section 3.03 and (y) ending at the time that
a Benchmark Replacement has replaced the Eurodollar Rate for all purposes
hereunder pursuant to clauses (b)-(e) of Section 3.03.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


“Borrower” means as provided in the recitals hereto.


“Borrower Materials” means as provided in Section 6.01.


“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to the Eurodollar Rate, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market. Unless specifically
referenced in this Credit Agreement as a Business Day, all references to “days”
shall be to calendar days.


“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP, subject to Section 1.03 below.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers or the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the L/C Issuers shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.




-6-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) time deposits and certificates of deposit of (i) any
Lender or (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 (each an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) and maturing within six (6) months of
the date of acquisition, (d) repurchase agreements entered into by any Person
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e) Investments
(classified in accordance with GAAP as current assets) in money market
investment programs registered under the Investment Company Act of 1940, as
amended, that are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subclauses hereof.


“CERCLA” means as provided in Section 5.06.


“CERCLIS” means as provided in Section 5.06.


“Change in Law” means, with respect to any Lender, any change effective after
the Closing Date in Applicable Law (including without limitation, Regulation D
of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.


“Change of Control” means the occurrence of any of the following events: (a) any
Person or two (2) or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing 50% or more of the combined voting power of all
voting stock of the Borrower, or (b) during any period of up to twelve (12)
consecutive months, individuals who at the beginning of such twelve (12) month
period were directors of the Borrower (together with any new director whose
election by the Borrower’s Board of Directors or whose nomination for election
by the Borrower’s shareholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Borrower then in office. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act of
1934.




-7-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Closing Date” means the date hereof.


“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) the Termination Date or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.


“Compliance Certificate” means as provided in Section 6.01(c).


“Confidential Information” means as provided in Section 9.08.


“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) net income attributable to common stockholders (or its equivalent) plus
(b) to the extent deducted in determining net income attributable to common
stockholders (or its equivalent), (i) Consolidated Interest Expense, (ii) the
amount of income taxes (or minus the amount of tax benefits) and
(iii) depreciation and amortization adjusted to exclude the effect (if any) of
(c) extraordinary or nonrecurring items, including without limitation: gains and
losses from the sale of operating properties; non-cash impairment charges; gains
and losses on early extinguishment of Indebtedness; severance and other
restructuring charges; and transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP, in each case on a consolidated basis determined in
accordance with GAAP. Except as otherwise expressly provided, the applicable
period shall be for the four (4) consecutive fiscal quarters ending as of the
date of determination.


“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated
EBITDA to Consolidated Fixed Charges.


“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) Consolidated Interest Expense plus (b) current scheduled
principal payments of Funded Debt (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any “balloon” payment or
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for the period of four (4) consecutive fiscal
quarters beginning the day after the date of determination plus (c) dividends
and distributions on preferred stock, if any, and redemptions and repurchases
thereof, in each case on a consolidated basis determined in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be for
the four (4) consecutive fiscal quarters ending as of the date of determination.


“Consolidated Group” means the Borrower and its consolidated subsidiaries, as
determined in accordance with GAAP.


“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense and letter of credit fee expense, on a consolidated
basis in accordance with GAAP, but including, in any event, the interest
component under Capital Leases and the implied interest component under
Securitization Transactions, but excluding the non-cash portion of interest
expense attributable to Indebtedness convertible by its express terms into
Capital Stock. Except as otherwise expressly provided, the applicable period
shall be for the four (4) consecutive fiscal quarters ending as of the date of
determination.


“Consolidated Leverage Ratio” means the ratio of Consolidated Total Debt to
Consolidated Total Capital.


“Consolidated Secured Debt” means the aggregate principal amount of all
Indebtedness of the Consolidated Group secured by a Lien on any property owned
or leased by them.




-8-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Consolidated Secured Leverage Ratio” means the ratio of Consolidated Secured
Debt to Consolidated Total Capital.


“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date. For purposes of this Credit Agreement, Specified Affiliates of the
Borrower shall be classified as Consolidated Subsidiaries.


“Consolidated Tangible Net Worth” means, for the Consolidated Group, (a) the sum
of (i) stockholders’ equity on a consolidated basis plus (ii) accumulated
depreciation determined in accordance with GAAP, but with no upward adjustments
due to any revaluation of assets, minus (b) all Intangible Assets (excluding
intangible assets in accordance with FASB ASC 805).


“Consolidated Total Capital” means the sum of (a) Consolidated Tangible Net
Worth plus (b) Consolidated Total Debt.


“Consolidated Total Debt” means all Indebtedness of the Consolidated Group
determined on a consolidated basis.


“Consolidated Unencumbered EBITDA” means the portion of Consolidated EBITDA that
is generated by Consolidated Unencumbered Realty.


“Consolidated Unencumbered Interest Expense” means the portion of Consolidated
Interest Expense that is not attributable to Consolidated Secured Debt.


“Consolidated Unencumbered Leverage Ratio” means the ratio of Consolidated
Unsecured Debt to Consolidated Unencumbered Realty.


“Consolidated Unencumbered Realty” means, for the Consolidated Group, the book
value of all realty (prior to deduction for accumulated depreciation) minus the
book value of real property (prior to deduction for accumulated depreciation)
which is subject to mortgage Liens described in clause (c) of Section 6.07 or
mortgage Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness permitted hereunder secured by a mortgage Lien initially
permitted under clause (c) of Section 6.07. To the extent that the aggregate
amount of Consolidated Unencumbered Realty attributable to the following would
exceed 15.0% of Consolidated Unencumbered Realty, such excess shall be excluded:
(a) construction projects; (b) unimproved real estate; (c) realty owned or
leased by a Subsidiary that is not a Wholly Owned Subsidiary (other than realty
owned or leased by a Subsidiary that is not a Wholly Owned Subsidiary but for
which the Borrower exclusively controls, directly or indirectly, the sale and
financing of such realty); and (d) realty not located in the United States of
America.


“Consolidated Unsecured Coverage Ratio” means the ratio of Consolidated
Unencumbered EBITDA to Consolidated Unencumbered Interest Expense.


“Consolidated Unsecured Debt” means the portion of Consolidated Total Debt that
is not Consolidated Secured Debt.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


-9-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Co-Syndication Agents” means JPMorgan Chase Bank, U.S. Bank and PNC Bank.


“Credit Agreement” means as set forth in the introductory paragraph hereof.


“Credit Documents” means this Credit Agreement, the Notes, each Issuer Document,
the Guaranties, if any, the Administrative Agent’s Fee Letter, the Letters of
Credit and the Compliance Certificates.


“Credit Parties” means, collectively, the Borrower and the Guarantors, if any.


“Debt Rating” means the rating by a Ratings Service for the Borrower’s senior
unsecured (non-credit enhanced) long-term debt.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.


“Defaulting Lender” means, subject to Section 2.14(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuers, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuers or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any


-10-
    



--------------------------------------------------------------------------------

Exhibit 10.1


determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(f)) upon delivery of written notice of such
determination to the Borrower, the L/C Issuers, the Swing Line Lender and each
Lender.


“Default Rate” means (a) with respect to any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and (b) with respect to any other Obligation, a rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus two percent (2.0%).


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit 1.01 to be executed and delivered by the Borrower, as the same
may be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.


“Dollar” or “$” means the lawful currency of the United States.


“Early Opt-in Election” means the occurrence of:


(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in clauses (b)-(e) of Section 3.03, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and


(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 9.07(b)(iii)).


-11-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar Rate” means, subject to implementation of a Benchmark Replacement in
accordance with clauses (b)-(e) of Section 3.03, with respect to any Eurodollar
Rate Loan for any Interest Period, the rate of interest obtained by dividing (i)
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
ICE Benchmark Administration Limited, a United Kingdom Company, or a comparable
or successor quoting service reasonably approved by the Administrative Agent, at
approximately 11:00 a.m., (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) 1 minus the Eurodollar Reserve
Percentage. If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
Eurodollar Reserve Percentage described in the preceding clause (ii) shall
result in a change in the Eurodollar Rate on the date on which such change in
such Eurodollar Reserve Percentage becomes effective. Notwithstanding the
foregoing, (x) in no event shall the Eurodollar Rate (including, without
limitation, any Benchmark Replacement with respect thereto) be less than zero
and (y) unless otherwise specified in any amendment to this Credit Agreement
entered into in accordance with clauses (b)-(e) of Section 3.03, in the event
that a Benchmark Replacement with respect to the Eurodollar Rate is implemented
then all references herein to the Eurodollar Rate shall be deemed references to
such Benchmark Replacement.




-12-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Eurodollar Rate Loan” means a Loan (other than a Base Rate Loan) that bears
interest at a rate based on the Eurodollar Rate.


“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Acceleration” means any of the events or conditions set forth in
Sections 7.01(g), (h) or (i) with respect to the Borrower.


“Event of Default” means as provided in Section 7.01.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.06) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Credit Agreement.


“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule  2.03.


“Extended Letter of Credit” means as provided in Section 2.03(b).


“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.


“Facility Fee” means as provided in Section 2.09(a).


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the


-13-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent. If the Federal Funds Rate
determined as provided above would be less than zero, the Federal Funds Rate
shall be deemed to be zero.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Commitment
Percentage of outstanding Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:


(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred the ordinary course of business and
payable on customary trade terms);


(c)    all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;


(d)    the Attributable Principal Amount of Capital Leases and Synthetic Leases;




-14-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(e)    the Attributable Principal Amount of Securitization Transactions;


(f)    all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;


(g)    Support Obligations in respect of Funded Debt of another Person;


(h)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g).


“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis as set forth in (a) the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, (b) statements and pronouncements of the Financial
Accounting Standards Board and (c) interpretations of the SEC (including
published staff interpretations), in each case subject to the provisions of
Section 1.03. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.


“Guarantor” means any party that may give a guaranty of the loans and
obligations hereunder in substantially the form of Exhibit 6.20 or other form
reasonably satisfactory to the Administrative Agent and the Required Lenders, in
each case as amended, supplemented or otherwise modified from time to time.


“Guaranties” means those guaranty agreements, if any, given in respect of the
loans and obligations owing under this Credit Agreement, as amended,
supplemented or otherwise modified from time to time.


“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.


    
“Increase Effective Date” means as provided in Section 2.16(c).


“Incremental Increases” means as provided in Section 2.16(a).


“Incremental Term Loan” means as provided in Section 2.16(a).


-15-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Debt;


(b)    all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;


(c)    net obligations under any Swap Contract;


(d)    Support Obligations in respect of Indebtedness of another Person; and


(e)    Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
 
“Indemnified Liabilities” means as provided in Section 9.05.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in the immediately preceding clause (a), Other Taxes.


“Indemnitees” means as provided in Section 9.05.


“Individual Subsidiary Test” means as provided in the definition of “Material
Subsidiaries” in this Section 1.01.


“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP, but excluding, for purposes hereof,
leasehold intangible assets and fair value adjustments of debt assumed recorded
by the Borrower in connection with the Borrower’s acquisition of real estate
operations in accordance with FASB ASC 805.


“Interest Payment Date” means, (a) as to any Base Rate Loan and any Swing Line
Loan, the first Business Day of each month, the Termination Date, and in the
case of any Swing Line Loan, any other dates as may be mutually agreed upon by
the Borrower and the Swing Line Lender and (b) as to any Eurodollar Rate Loan
(other than Swing Line Loans), the first Business Day of each month, the last
Business Day of each Interest Period for such Loan, the date of repayment of
principal of such Loan and the Termination


-16-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Date. If an Interest Payment Date falls on a date that is not a Business Day,
such Interest Payment Date shall be deemed to be the immediately succeeding
Business Day.


“Interest Period” means with respect to each Eurodollar Rate Loan, each period
commencing on the date such Eurodollar Rate Loan is made, or in the case of the
Continuation of a Eurodollar Rate Loan the last day of the preceding Interest
Period for such Loan, and ending on the numerically corresponding day in the
first, third or sixth calendar month thereafter, as the Borrower may select in
its Loan Notice; provided that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing:


(a)    if any Interest Period would otherwise end after the Termination Date,
such Interest Period shall end on such Termination Date; and


(b)    each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


“Joint Book Runners” means WFS and JPMorgan Chase Bank in their capacities as
joint book runners.


“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., together with its
successors.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests,


-17-
    



--------------------------------------------------------------------------------

Exhibit 10.1


licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


    
“L/C Committed Amount” means as provided in Section 2.03(a).
    
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


“L/C Customary Charges” means as provided in Section 2.09(c)(ii).


“L/C Disbursements” means as provided in Section 2.14(b).


“L/C Fronting Fee” means as provided in Section 2.09(c)(ii).


“L/C Issuer” means each of Wells Fargo, JPMorgan Chase Bank, U.S. Bank and PNC
Bank, in its capacity as an issuer of Letters of Credit pursuant to
Section 2.03.


“L/C Issuer Fees” means as provided in Section 2.09(c)(ii).


“L/C Obligations” means, as at any date of determination, the Stated Amount of
all outstanding Letters of Credit plus the aggregate unpaid principal amount of
all Reimbursement Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. For all purposes of this Credit
Agreement, (i) a Lender (other than a Lender that is the L/C Issuer for the
applicable Letter of Credit) shall be deemed to hold an L/C Obligation in an
amount equal to its participation interest under Section 2.03 in the related
Letter of Credit, and the Lender that is the L/C Issuer for such Letter of
Credit shall be deemed to hold an L/C Obligation in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the other Lenders of their participation interests under such
Section and (ii) if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuers and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means each standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by a L/C Issuer.


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and under the sole dominion and control of the
Administrative Agent.


-18-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Letter of Credit Fee” means as provided in Section 2.09(c)(i).


“LIBOR Market Index Rate” means, for any day, the Eurodollar Rate as of that day
that would be applicable for a Eurodollar Rate Loan having a one-month Interest
Period determined at approximately 11:00 a.m. for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “Eurodollar Rate”), or if such
day is not a Business Day, the immediately preceding Business Day. The LIBOR
Market Index Rate shall be determined on a daily basis.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any Capital Lease having substantially the same economic effect
as any of the foregoing).


“Loan” means any Revolving Loan or any Swing Line Loan and the Base Rate Loans
and Eurodollar Rate Loans comprising such Loans.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02.


“Master Agreement” means as provided in the definition of “Swap Contract”.


“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds an
amount equal to 10.0% of consolidated total assets as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Borrower for which financial statements are publicly available.


“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents, or (iii)
the rights and remedies of the Administrative Agent and the Lenders under the
Credit Documents.


“Material Subsidiary” means any Subsidiary of the Borrower with net assets or
revenues in excess of 1.5% of the Borrower’s consolidated net assets or revenues
for the most recently ended quarterly period for which financial statements are
available (the “Individual Subsidiary Test”); provided, however, that the
aggregate net assets and revenues of the Material Subsidiaries shall equal at
least 90% of the Borrower’s consolidated net assets and revenues for the most
recently ended quarterly period for which financial statements are available. In
the event that the aggregate net assets and revenues of Subsidiaries meeting the
Individual Subsidiary Test do not equal 90% of the Borrower’s consolidated net
assets and revenues, then the Subsidiaries that do not meet the Individual
Subsidiary Test (starting with the largest Subsidiary based on net assets and
revenue and working down in each case to the next largest Subsidiary based on
net assets and revenue) that are necessary to make the aggregate net assets and
revenues of the Material Subsidiaries equal at least 90% of the net assets and
revenues of the Borrower for the most recently ended quarterly period for which
financial statements are available, shall be included in the definition of
Material Subsidiaries.


“Maximum Rate” means as provided in Section 9.10.


-19-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Borrower or a
Subsidiary is the holder and retains the rights of collection of all payments
thereunder.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.


“Notes” means the Revolving Notes and the Swing Line Note.


“Notice of Swing Line Borrowing” means a notice substantially in the form of
Exhibit 2.04 (or such other form reasonably acceptable to the Administrative
Agent and containing the information required in such Exhibit) to be delivered
to the Swing Line Lender pursuant to Section 2.04(b) evidencing the Borrower’s
request for a Swing Line Loan.


“Obligations” means, without duplication, (i) the aggregate principal balance
of, and all accrued and unpaid interest on, all Loans (ii) all Reimbursement
Obligations and other L/C Obligations and (iii) all other advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising including, without limitation, fee and indemnification
obligations and including interest and fees that accrue after the commencement
by or against any Credit Party or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. For the avoidance of doubt, “Obligations” shall not include any
obligations under any Swap Contract.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).




-20-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).


“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date.


“Participant” means as provided in Section 9.07(d).


“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation.


“PCB” means as provided in Section 5.06(b).


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.


“Platform” means as provided in Section 6.01.


“PNC Bank” means PNC Bank, National Association, together with its successors.


“PNCCM” means PNC Capital Markets LLC, together with its successors, or an
affiliate selected by it in its sole discretion.


“Public Lender” means as provided in Section 6.01.


“Ratings Service” means any nationally recognized rating agency reasonably
acceptable to the Administrative Agent.




-21-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.


“Register” means as provided in Section 9.07(c).


“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an L/C Issuer for any drawing honored by
such L/C Issuer under a Letter of Credit.


“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
attorneys‑in‑fact of such Person and of such Person’s Affiliates.


“Release” means as provided in Section 5.06(a).


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to a L/C Credit Extension, a Letter of Credit
Application.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Revolving Commitments or, if the Revolving Commitments
have been terminated or reduced to zero, Lenders holding in the aggregate more
than 50% of the Loans and L/C Obligations; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Credit Agreement, the term
“Required Lenders” shall in no event mean less than two Lenders. For purposes of
this definition, a Lender shall be deemed to hold a Swing Line Loan or a L/C
Obligation to the extent such Lender has acquired a participation therein under
the terms of this Credit Agreement and has not failed to perform its obligations
in respect of such participation.


“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the (a) Aggregate Revolving Commitments or (b) if the
Revolving Commitments have been


-22-
    



--------------------------------------------------------------------------------

Exhibit 10.1


terminated or reduced to zero, Lenders holding in the aggregate more than 50% of
the Revolving Loans and L/C Obligations; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) having Revolving Commitments are party to this
Credit Agreement, the term “Required Revolving Lenders” shall in no event mean
less than two Lenders having Revolving Commitments. For purposes of this
definition, a Lender shall be deemed to hold a Swing Line Loan or a L/C
Obligation to the extent such Lender has acquired a participation therein under
the terms of this Credit Agreement and has not failed to perform its obligations
in respect of such participation.


“Responsible Officer” means, for purposes of certifying or confirming matters
related to Organization Documents, incumbency and like matters, the secretary or
assistant secretary, and for other purposes, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or other
executive officer or senior vice president of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.


“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Revolving Committed Amount. The initial Revolving Commitment
Percentages are set forth on Schedule 2.01.


“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment. The initial Revolving Committed Amounts are
set forth on Schedule 2.01.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“Revolving Credit Increase” means as provided in Section 2.16(a).


“Revolving Credit Increase Lender” means as provided in Section 2.16(d).


“Revolving Loans” means as set forth in Section 2.01.


“Revolving Note” means the promissory notes substantially in the form of Exhibit
2.13-1, if any, given to each Lender to evidence the Revolving Loans of such
Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.


“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired,


-23-
    



--------------------------------------------------------------------------------

Exhibit 10.1


and thereafter rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold or
transferred.


“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Peron(s).


“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority with jurisdiction over any Lender, the Borrower or any of its
Subsidiaries or Affiliates.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Receivables” means as provided in the definition of
“Securitization Transaction”.


“Securitization Subsidiary” means as provided in the definition of
“Securitization Transaction”.


“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured and (c) such Person
is able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


-24-
    



--------------------------------------------------------------------------------

Exhibit 10.1




“Specified Affiliate” means any corporation, association or other business
entity formed for the purpose of earning income not qualified as “rents from
real property” under applicable provisions of the Internal Revenue Code, in
which the Borrower owns substantially all of the economic interest, but less
than 10% of the voting interests, and the remaining economic and voting
interests are subject to restrictions requiring that ownership of such interests
be held by officers, directors or employees of the Borrower.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, with respect to any Letter of Credit that, by its terms or
the terms of any application related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the Stated Amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.


“Subsidiary Guarantor” means any Subsidiary of the Borrower which is a
Guarantor.


“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether


-25-
    



--------------------------------------------------------------------------------

Exhibit 10.1


or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations,
that are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark‑to‑market
values for such Swap Contracts, as determined based upon one or more mid‑market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).


“Swing Line Availability” has the meaning given to that term in Section 2.04(a).


“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans pursuant to Section
2.04 in an amount up to, but not exceeding, the amount set forth in the first
sentence of Section 2.04(a).


“Swing Line Lender” means Wells Fargo in its capacity as such, together with any
successor in such capacity.


“Swing Line Loan” means a loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.04.


“Swing Line Maturity Date” means the date which is five (5) Business Days prior
to the Termination Date.


“Swing Line Note” means the promissory note substantially in the form of Exhibit
2.13-2 payable to the order of the Swing Line Lender in a principal amount equal
to the amount of the Swing Line Commitment.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Termination Date” means May 31, 2023, or such later date to which the
Termination Date may be extended pursuant to Section 2.15.




-26-
    



--------------------------------------------------------------------------------

Exhibit 10.1


“Type” means with respect to a Revolving Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.


“United States” or “U.S.” means the United States of America.


“U.S. Bank” means U.S. Bank National Association, together with its successors.


“U.S. Tax Compliance Certificate” means as provided in
Section 3.01(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors.


“Wells Fargo Term Loan Agreement” means that certain Term Loan Agreement dated
as of May 31, 2019 among the Borrower, the lenders party thereto, Wells Fargo,
as administrative agent, and the other parties thereto.


“WFS” means Wells Fargo Securities, LLC, together with its successors.


“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.


“Withholding Agent” means (a) the Borrower and (b) the Administrative Agent, as
applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Interpretive Provisions.


With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:


(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.




-27-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.


1.03    Accounting Terms.


(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time (including giving effect to
Accounting Standards Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
(and related interpretations) (collectively “ASC 842”)); provided, however, if
the effect of ASC 842 on the financial reporting of the Borrower would be
material, GAAP shall be applied herein without giving effect to ASC 842 (i) to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a Capital Lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Accounting Standards
Codification 842 and (ii) to the extent that any liability relating to a ground
lease and the corresponding right of use asset would be required to be listed on
the Borrower’s balance sheet as a result of Accounting Standards Codification
842; provided, further, that the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made in
accordance with GAAP and made without giving effect to ASC 842, if applicable,
except as otherwise specifically prescribed herein.


(b)    The Borrower will provide a written summary of changes in GAAP that are
material to the Borrower or in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with Section
6.01(c); provided, however, that the furnishing of filings of the Borrower's
quarterly reports on Form 10-Q and annual reports on Form 10-K, as filed with
the SEC, shall satisfy this delivery requirement to the extent such summaries,
consistent with FASB ASC 235-10, Notes to Financial Statements, are contained in
such filings. If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall object in writing to determining compliance based on such change, then
such computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to Section 6.01(a) or (b) as to
which no such objection has been made.




-28-
    



--------------------------------------------------------------------------------

Exhibit 10.1


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding‑up if there is no nearest number).


1.05    References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06    Times of Day.


Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.07    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time.


1.08    Rates.


The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate”.


1.09    Divisions.


For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.






ARTICLE II
COMMITMENTS AND EXTENSIONS OF CREDIT


2.01    Revolving Borrowings.




-29-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Subject to the terms and conditions set forth herein, during the Commitment
Period, each Lender severally agrees to make revolving credit loans (the
“Revolving Loans”) to the Borrower on any Business Day; provided that after
giving effect to any such Revolving Loan, (i) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations shall not
exceed SEVEN HUNDRED MILLION DOLLARS ($700,000,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
Revolving Committed Amount”), and (ii) with regard to each Lender individually,
such Lender’s Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Revolving Committed Amount. Revolving Loans may consist of
Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof.
    
2.02    Borrowings, Conversions and Continuations.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
with respect to Eurodollar Rate Loans, 1:00 p.m. three (3) Business Days prior
to, or (ii) with respect to Base Rate Loans, 10:00 a.m. on, the requested date
of any Borrowing, conversion or continuation of Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Sections 2.03(e) and 2.04(e), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Rate Loans, $2,000,000 or a whole multiple of $1,000,000 in excess thereof or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether such request is for a Borrowing, conversion or continuation,
(ii) the requested date of such Borrowing, or such conversion or continuation
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed,
converted or continued, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Loan Notice, then the applicable Loans shall be made as Base Rate Loans. If
the Borrower fails to select in a timely manner a new Interest Period for any
Eurodollar Rate Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a Eurodollar Rate Loan with an Interest Period of one (1) month; provided,
however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, convert
into a Base Rate Loan notwithstanding the Borrower’s failure to comply with any
of the terms of this Section. If the Borrower requests a Borrowing of,
conversion to, or continuation of, Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, the Interest Period will be deemed to be
one (1) month.


(b)    Following receipt of a Loan Notice with respect to a Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its
Revolving Commitment Percentage of the applicable Loans, Type and Interest
Period, if applicable, of the Loan to be made by such Lender. Each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (i) with
respect to Eurodollar Rate Loans, 3:00 p.m. and (ii) with respect to Base Rate
Loans, 4:00 p.m., on the Business Day specified in the applicable Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Extension of Credit, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with the Disbursement Instruction Agreement. Promptly after receipt


-30-
    



--------------------------------------------------------------------------------

Exhibit 10.1


of a Loan Notice requesting a conversion or continuation of Loans, the
Administrative Agent shall notify each Lender of the proposed conversion or
continuation and the terms thereof, including any automatic conversion to a Base
Rate Loan or continuation of Eurodollar Rate Loans.


(c)    Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Extensions of Credit in Section 4.02 have been satisfied.
During the existence of a Default or Event of Default, (i) no Loan may be
requested as, converted to or continued as a Eurodollar Rate Loan and (ii) at
the request of the Required Lenders, any outstanding Eurodollar Rate Loan shall
be converted immediately to a Base Rate Loan.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect with respect to
Revolving Loans.


2.03    Letters of Credit.


(a)    Letters of Credit. Subject to the terms and conditions of this Credit
Agreement, each L/C Issuer, on behalf of the Lenders, agrees to issue for the
account of the Borrower (which may be issued in support of obligations of any
Subsidiary of the Borrower) during the period from and including the Closing
Date to, but excluding, the date 30 days prior to the Termination Date, one or
more standby letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed $90,000,000 as
such amount may be reduced from time to time in accordance with the terms hereof
(the “L/C Committed Amount”); provided, that an L/C Issuer shall not be
obligated to issue any Letter of Credit if, after giving effect to such
issuance, the aggregate Stated Amount of the outstanding Letters of Credit
issued by such L/C Issuer would exceed the lesser of (i) 25.0% of the L/C
Committed Amount and (ii) the Revolving Commitment of such L/C Issuer in its
capacity as a Lender. The parties hereto agree that the Existing Letters of
Credit shall be deemed to be Letters of Credit for all purposes of this Credit
Agreement.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable L/C Issuer and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Termination Date, or (ii) any Letter
of Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
applicable L/C Issuer but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Termination
Date. Notwithstanding the foregoing, a Letter of Credit may, as a result of its
express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Termination Date (any such Letter of Credit being referred to as an “Extended
Letter of Credit”) so long as the Borrower delivers to the Administrative Agent
for the benefit of the applicable L/C Issuer and the Lenders no later than 30
days prior to the Termination Date, Cash Collateral for such Letter of Credit
for deposit into the Letter of Credit Collateral Account in an amount equal to
the Stated Amount of such Letter of Credit; provided, that the obligations of
the Borrower under this Section in


-31-
    



--------------------------------------------------------------------------------

Exhibit 10.1


respect of Extended Letters of Credit shall survive the termination of this
Credit Agreement and shall remain in effect until no Extended Letters of Credit
remain outstanding. If the Borrower fails to provide Cash Collateral with
respect to any Extended Letter of Credit by the date 30 days prior to the
Termination Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$500,000 (or such lesser amount as may be acceptable to the applicable L/C
Issuer, the Administrative Agent and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give an
L/C Issuer and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable L/C
Issuer. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Credit Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article IV, the applicable L/C Issuer shall
issue the requested Letter of Credit on the requested date of issuance for the
benefit of the stipulated beneficiary but in no event shall such L/C Issuer be
required to issue the requested Letter of Credit prior to the date five (5)
Business Days (or such shorter time period as may be acceptable to the
applicable L/C Issuer) following the date on which such L/C Issuer has received
all of the items, if any, required to be delivered to it under this subsection.
An L/C Issuer shall not at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause such L/C Issuer or any Lender to
exceed any limits imposed by, any Applicable Law. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower, the
applicable L/C Issuer shall deliver to the Borrower a copy of each Letter of
Credit issued by it within a reasonable time after the date of issuance thereof.
To the extent any term of an Issuer Document is inconsistent with a term of any
Credit Document, the term of such Credit Document shall control. The Borrower
shall examine the copy of any Letter of Credit or any amendment to a Letter of
Credit that is delivered to it by the applicable L/C Issuer and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly (but in any event, within 10 Business
Days after the later of (x) receipt by the beneficiary of such Letter of Credit
of the original of, or amendment to, such Letter of Credit, as applicable and
(y) receipt by the Borrower of a copy of such Letter of Credit or amendment, as
applicable) notify such L/C Issuer. The Borrower shall be conclusively deemed to
have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(d)    Reimbursement Obligations. Upon receipt by an L/C Issuer from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such L/C Issuer shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such L/C Issuer as a result of
such demand and the date on which payment is to be made by such L/C Issuer to
such beneficiary in respect of such demand; provided, however, that an L/C
Issuer’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each L/C Issuer for the amount of each demand for payment under each
Letter of Credit issued by such L/C Issuer at or prior to the


-32-
    



--------------------------------------------------------------------------------

Exhibit 10.1


date on which payment is to be made by such L/C Issuer to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (other than as provided in this subsection). Upon receipt by an L/C Issuer
of any payment in respect of any Reimbursement Obligation, such L/C Issuer shall
promptly pay to the Administrative Agent for the account of each Lender that has
acquired a participation therein under the second sentence of the immediately
following subsection (i) such Lender’s Revolving Commitment Percentage of such
payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable L/C Issuer whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such L/C
Issuer for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Credit Agreement. If the Borrower fails to so
advise the Administrative Agent and the applicable L/C Issuer, or if the
Borrower fails to reimburse the applicable L/C Issuer for a demand for payment
under a Letter of Credit by the date of such payment, the failure of which the
applicable L/C Issuer shall promptly notify the Administrative Agent, then
(i) if the applicable conditions contained in Article IV would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 12:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations set forth in the second sentence of
Section 2.02 shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an L/C Issuer of a Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Credit Agreement in an amount
equal to the product of (i) such Lender’s Revolving Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus without
duplication, (B) any related Reimbursement Obligations then outstanding.


(g)    L/C Issuers’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an L/C Issuer against such documents, such L/C Issuer shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the L/C Issuers, the Administrative Agent or any of the Lenders shall be
responsible for (unless resulting from gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), and the Borrower’s obligations in respect of Letters of Credit shall
not be affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise,


-33-
    



--------------------------------------------------------------------------------

Exhibit 10.1


whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the L/C
Issuers, the Administrative Agent or the Lenders. None of the above shall
affect, impair or prevent the vesting of any of the L/C Issuers’, the
Administrative Agent’s or any Lender’s rights or powers hereunder. Any action
taken or omitted to be taken by an L/C Issuer under or in connection with any
Letter of Credit issued by such L/C Issuer, if taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
L/C Issuer any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse an L/C
Issuer for any drawing made under any Letter of Credit issued by such L/C
Issuer, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Credit Agreement and any other applicable Issuer Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any V or any term
or provisions therein; (B) any amendment or waiver of or any consent to
departure from all or any of the Issuer Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such L/C Issuer, any other L/C Issuer, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
in the Issuer Documents or any unrelated transaction; (D) any breach of contract
or dispute between the Borrower, such L/C Issuer, any other L/C Issuer, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such L/C Issuer under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 9.05, but not in limitation of the Borrower’s unconditional
obligation to reimburse an L/C Issuer for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, an L/C Issuer or
any Lender in respect of any liability incurred by the Administrative Agent, an
L/C Issuer or such Lender arising solely out of the gross negligence or willful
misconduct of the Administrative Agent, such L/C Issuer or such Lender in
respect of a Letter of Credit as determined by a court of competent jurisdiction
in a final, non-appealable judgment. Except as otherwise provided in this
Section, nothing in this Section shall affect any rights the Borrower may have
with respect to the gross negligence or willful misconduct of the Administrative
Agent, an L/C Issuer or any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by an L/C Issuer of any amendment,
supplement or other modification to any Letter of Credit issued by such L/C
Issuer shall be subject to the same conditions applicable under this Credit
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the applicable L/C Issuer
and the Administrative Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Lenders, if any, required by
Section 9.01 shall have consented thereto. In connection with any such
amendment,


-34-
    



--------------------------------------------------------------------------------

Exhibit 10.1


supplement or other modification, the Borrower shall pay the fees, if any,
payable under Section 2.09(c)(ii) (B).


(i)    Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Closing Date with respect to all Existing Letters of Credit and (ii) the date of
issuance by an L/C Issuer of any Letter of Credit, each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the applicable L/C Issuer, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of the liability of such L/C Issuer with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such L/C Issuer to pay and discharge when due, to the extent and in the manner
set forth in the immediately following subsection (j) below, such Lender’s
Revolving Commitment Percentage of such L/C Issuer’s liability under such Letter
of Credit. In addition, upon the making of each payment by a Lender to the
Administrative Agent for the account of an L/C Issuer in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically and without any further action on the part of
such L/C Issuer, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such L/C Issuer by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such L/C Issuer
pursuant to Section 2.09(c)(ii)).


(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of each L/C Issuer, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by such L/C Issuer under each Letter
of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Revolving Commitment
Percentage of such drawing except as otherwise provided in Section 2.14(d). If
the notice referenced in the second sentence of Section 2.03(e) is received by a
Lender not later than 12:00 p.m., then such Lender shall make such payment
available to the Administrative Agent not later than 2:00 p.m. on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 12:00 p.m. on the next succeeding Business
Day. Each Lender’s obligation to make such payments to the Administrative Agent
under this subsection, and the Administrative Agent’s right to receive the same
for the account of the applicable L/C Issuer, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Credit Party, (iii) the existence of any Default or Event
of Default, including any Event of Default described in Section 7.1(g) or (h),
(iv) the termination of the Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of the applicable L/C Issuer shall be made
without any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the applicable L/C Issuer shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Lender and
the Borrower, a notice describing the aggregate amount of all Letters of Credit
issued by such L/C Issuer outstanding at such time. Upon the request of any
Lender from time to time, an L/C Issuer shall deliver any other information
reasonably requested by such Lender with respect to such Letters of Credit then
outstanding. Other than as set forth in this subsection, the L/C Issuers and the
Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of


-35-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Credit issued hereunder. The failure of any L/C Issuer or the Administrative
Agent to perform its requirements under this subsection shall not relieve any
Lender from its obligations under the immediately preceding subsection (j).


(l)    Extended Letters of Credit. Each Lender confirms that its obligations
under the immediately preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.


2.04    Swing Line Loans.


(a)    Swing Line Loans. Subject to the terms and conditions hereof, the Swing
Line Lender agrees to make Swing Line Loans to the Borrower, during the period
from the Closing Date to but excluding the Swing Line Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such lesser amount being referred to as the “Swing Line
Availability”) of (i) $60,000,000, as such amount may be reduced from time to
time in accordance with the terms hereof and (ii) the Revolving Commitment of
the Swing Line Lender in its capacity as a Lender. If at any time the aggregate
principal amount of the Swing Line Loans made by the Swing Line Lender
outstanding at such time exceeds the Swing Line Availability of the Swing Line
Lender at such time, the Borrower shall immediately pay the Administrative Agent
for the account of the Swing Line Lender the amount of such excess. Subject to
the terms and conditions of this Credit Agreement, the Borrower may borrow,
repay and reborrow Swing Line Loans hereunder.


(b)    Procedure for Borrowing Swing Line Loans. The Borrower shall give the
Administrative Agent and the Swing Line Lender notice pursuant to a Notice of
Swing Line Borrowing or telephonic notice of each borrowing of a Swing Line
Loan. Each Notice of Swing Line Borrowing shall be delivered to the Swing Line
Lender and the Administrative Agent no later than 2:00 p.m. on the proposed date
of such borrowing. Any telephonic notice shall include all information to be
specified in a written Notice of Swing Line Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swing Line
Borrowing sent to the Swing Line Lender and the Administrative Agent by telecopy
on the same day of the giving of such telephonic notice. On the date of the
requested Swing Line Loan and subject to satisfaction of the applicable
conditions set forth in Section 4.02 for such borrowing, the Swing Line Lender
will make the proceeds of such Swing Line Loan available to the Administrative
Agent at the Administrative Agent’s Office in Dollars, in immediately available
funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to satisfaction of the applicable conditions
set forth in Section 4.02 for such borrowing, be made available to the Borrower
not later than 4:00 p.m. on such date if the Swing Line Lender and the
Administrative Agent received such Notice of Swing Line Borrowing by 2:00 p.m.
on such date, at the account specified by the Borrower in the Disbursement
Instruction Agreement.


(c)    Interest. Swing Line Loans shall bear interest at a per annum rate equal
to the LIBOR Market Index Rate plus the Applicable Percentage for Eurodollar
Rate Loans or at such other rate or rates as the Borrower and the Swing Line
Lender may agree (with written notice thereof to the Administrative Agent) from
time to time in writing. Interest on a Swing Line Loan is solely for the account
of the Swing Line Lender (except to the extent a Lender acquires a participating
interest in such Swing Line Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swing Line Loans shall be
payable on the dates and in the manner provided in Section 2.08 with respect to
interest on Base Rate Loans (except as the Swing Line Lender and the Borrower
may otherwise agree in writing (with written notice


-36-
    



--------------------------------------------------------------------------------

Exhibit 10.1


thereof to the Administrative Agent) in connection with any particular Swing
Line Loan made by the Swing Line Lender).


(d)    Swing Line Loan Amounts, Etc. Each Swing Line Loan shall be in the
minimum amount of $100,000, or such other minimum amounts agreed to by the Swing
Line Lender and the Borrower. Any voluntary prepayment of a Swing Line Loan must
be in integral multiples of $100,000 or the aggregate principal amount of all
outstanding Swing Line Loans (or such other minimum amounts upon which the Swing
Line Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swing Line Lender and the Administrative
Agent prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swing Line Loans shall, in addition to this Credit Agreement, be
evidenced by a Swing Line Note in favor of the Swing Line Lender (unless the
Swing Line Lender shall have notified the Borrower and the Administrative Agent
that the Swing Line Lender does not want to receive a Swing Line Note).


(e)    Repayment and Participations of Swing Line Loans. The Borrower agrees to
repay each Swing Line Loan within one Business Day of demand therefor by the
Swing Line Lender and, in any event, within ten (10) Business Days after the
date the Swing Line Loan was made; provided, that the proceeds of a Swing Line
Loan may not be used to pay a Swing Line Loan. The Swing Line Lender shall
notify the Administrative Agent if it makes demand for repayment of a Swing Line
Loan on the date on such demand is made. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swing Line Loans on the Swing Line Maturity Date (or
such earlier date as the Swing Line Lender and the Borrower may agree in writing
(with notice thereof to the Administrative Agent)). In lieu of demanding
repayment of any outstanding Swing Line Loan from the Borrower, each Swing Line
Lender may, on behalf of the Borrower (which hereby irrevocably directs each
applicable Swing Line Lender to act on its behalf for such purpose), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swing Line Loan. The amount
limitations contained in Section 2.02 shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. The Swing Line Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 12:00 p.m. on the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swing Line
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Lender of the proposed borrowing. Not later than 2:00 p.m. on the
proposed date of such borrowing, each Lender will make available to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Swing Line Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. The Administrative Agent shall pay the proceeds
of such Revolving Loans to the Swing Line Lender, which shall apply such
proceeds to repay such Swing Line Loan. If the Lenders are prohibited from
making Revolving Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the existence of any of the Defaults
or Events of Default described in Sections 7.01(g) or (h), each Lender shall
purchase from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of such Swing Line Loan, by directly purchasing a participation in
such Swing Line Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swing Line Lender in Dollars and in
immediately available funds. A Lender’s obligation to purchase such a
participation in a Swing Line Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, the Swing Line Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 7.01(g) or (h),
or the termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which


-37-
    



--------------------------------------------------------------------------------

Exhibit 10.1


has had or could have a Material Adverse Effect, (iv) any breach of any Credit
Document by the Administrative Agent, any Lender, the Borrower or any other
Credit Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swing Line Lender by any Lender, the Swing Line Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate. If such Lender does not pay such amount forthwith upon
the Swing Line Lender’s demand therefor, and until such time as such Lender
makes the required payment, the Swing Line Lender shall be deemed to continue to
have outstanding Swing Line Loans in the amount of such unpaid participation
obligation for all purposes of the Credit Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swing Line Lender to fund Swing Line Loans in the amount of the
participation in Swing Line Loans that such Lender failed to purchase pursuant
to this Section until such amount has been purchased (as a result of such
assignment or otherwise).


2.05    Repayment of Loans.


(a)    Revolving Loans. The Borrower shall repay to the Lenders on the
Termination Date the aggregate principal amount of Revolving Loans outstanding
on such date.


(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date of demand for repayment by the Swing Line
Lender, (ii) the date ten (10) Business Days after such Loan is made and
(iii) the Termination Date.


2.06    Prepayments.


(a)    Voluntary Prepayments. The Loans (subject to clauses (b) and (c) below)
may be repaid in whole or in part without premium or penalty (except, in the
case of Loans other than Base Rate Loans, amounts payable pursuant to Section
3.05); provided that:


(i)    in the case of Loans other than Swing Line Loans, (A) notice thereof must
be received by 1:00 p.m. by the Administrative Agent (I) with respect to
Eurodollar Rate Loans, at least three (3) Business Days prior to the date of
prepayment and (II) with respect to Base Rate Loans, at least one (1) Business
Day prior to the date of prepayment, and (B) any such prepayment shall be in the
same minimum amounts as provided for Borrowings in Section 2.02(a), or, in each
case, the entire remaining principal amount thereof, if less; and


(ii)    in the case of Swing Line Loans, (A) notice thereof must be received by
the Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swing Line Lender).


Each such notice of voluntary repayment hereunder shall be irrevocable and shall
specify the date and amount of prepayment and the Loans and Types of Loans which
are to be prepaid. The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest thereon and breakage amounts, if any, under Section 3.05.




-38-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Mandatory Prepayments on Revolving Obligations. If at any time (i) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal amount of L/C
Obligations shall exceed the L/C Committed Amount or (iii) the aggregate
principal amount of Swing Line Loans shall exceed the Swing Line Availability,
the Borrower shall immediately prepay the Revolving Loans, Swing Line Loans
and/or provide Cash Collateral to the L/C Obligations in an amount equal to such
excess; provided, however, that Cash Collateral will not be provided to the L/C
Obligations hereunder until the Revolving Loans and Swing Line Loans have been
paid to or below the Aggregate Revolving Committed Amount or the Swing Line
Availability, as the case may be. Such prepayments will not serve to reduce the
Aggregate Revolving Committed Amount, L/C Committed Amount or the Swing Line
Availability.


(c)    Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then ratably to Eurodollar Rate Loans. In addition:


(i)    Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with Section 2.18 (except for Defaulting Lenders where their share will be held
as provided in Section 2.14 hereof).


(ii)    Mandatory Prepayments. Amounts paid under the preceding subsection (b)
shall be applied to pay all amounts of principal outstanding on the Loans and
any Reimbursement Obligations pro rata in accordance with Section 2.18 and if
any Letters of Credit are outstanding at such time, the remainder, if any, shall
be deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
Eurodollar Rate Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 3.05.


2.07    Termination or Reduction of Commitments.


The Revolving Commitments hereunder may be permanently reduced in whole or in
part by notice from the Borrower to the Administrative Agent; provided that (i)
any such notice thereof must be received by 11:00 a.m. at least five (5)
Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof; and (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding. The Administrative Agent will give prompt notice to the Lenders of
any such reduction in Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Revolving Commitment Percentage thereof. All commitment or
other fees accrued until the effective date of any reduction or termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
reduction or termination.


2.08    Interest.


(a)    Subject to the provisions of clause (b) below, (i) each Revolving Loan
that is a Eurodollar Rate Loan (other than Swing Line Loans) shall bear interest
on the outstanding principal amount thereof for the Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Percentage; (ii) each Revolving Loan that is a Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Percentage; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the LIBOR Market Index


-39-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Rate plus the Applicable Percentage for Eurodollar Rate Loans, or such other
rate as the Swing Line Lender and the Borrower shall agree in writing.


(b)    (i)    If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.


(ii)    After the occurrence and during the continuance of an Event of Default
under Section 7.01(a), (g) or (h), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.


(iii)    After the occurrence and during the continuance of an Event of Default
other than under Section 7.01(a), (g) or (h), upon the request of the Required
Lenders, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    Facility Fee. From and after the Closing Date, the Borrower agrees to pay
the Administrative Agent for the ratable benefit of the Lenders (other than a
Defaulting Lender which shall be dealt with as provided in Section 2.14 hereof)
a commitment fee (the “Facility Fee”) for each calendar quarter, prorated for
partial quarters, in an amount equal to the amount denoted under the heading
“Facility Fee” as set forth in the definition of “Applicable Percentage” herein
multiplied by the actual daily amount of the Aggregate Revolving Commitments
regardless of usage. The Facility Fee shall accrue at all times during the
Commitment Period (and thereafter so long as Revolving Obligations shall remain
outstanding), including periods during which the conditions to Extensions of
Credit in Section 4.02 may not be met, and shall be payable quarterly in arrears
on the first Business Day of each of April, July, October and January,
commencing with the first such date to occur after the Closing Date, and on the
Termination Date (and, if applicable, thereafter on demand). The Administrative
Agent shall distribute the Facility Fee to the Lenders pro rata in accordance
with the respective Revolving Commitments of the Lenders.


(b)    Upfront and Other Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Administrative Agent’s Fee Letter.


(c)    Letter of Credit Fees.


(i)    Letter of Credit Fee. The Borrower agrees to pay to the Administrative
Agent for the ratable benefit of the Lenders (other than a Defaulting Lender
which shall be dealt with as


-40-
    



--------------------------------------------------------------------------------

Exhibit 10.1


provided in Section 2.14 hereof) a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage for Eurodollar Rate Loans per annum times the daily
maximum amount available to be drawn under each such Letter of Credit (whether
or not such maximum amount is then in effect under such Letters of Credit) from
the date of issuance to the date such Letter of Credit either expires or
terminates. The Letter of Credit Fee shall be computed on a quarterly basis in
arrears and shall be payable quarterly in arrears on the first Business Day of
each of April, July, October and January, commencing on the first such date to
occur after the Closing Date, and on the date such Letter of Credit either
expires or terminates (and, if applicable, thereafter on demand).


(ii)    L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower
agrees to pay to each L/C Issuer for its own account without sharing by the
other Lenders (A) a fronting fee (the “L/C Fronting Fee”) of 0.125% the amount
of each Letter of Credit issued by such L/C Issuer (but in no event shall the
amount of such fee in respect of any Letter of Credit be less than $500), and
(B) customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer (“L/C Customary Charges”;
together with the L/C Fronting Fee, the “L/C Issuer Fees”) with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit. The L/C Fronting Fee shall be due
and payable in full on the date of issuance of such Letter of Credit. The L/C
Customary Charges are due and payable on demand and are nonrefundable. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.


(d)    Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Administrative Agent’s Fee
Letter or as may be otherwise agreed by the Administrative Agent and the
Borrower from time to time.


(e)    Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.15, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender, for each extension
exercised pursuant to such Section, a fee equal to 0.0625% of the amount of such
Lender’s Revolving Committed Amount (whether or not utilized). Such fee shall be
due and payable in full on the date the Administrative Agent receives an
Extension Request pursuant to such Section.


(f)    Other Fees. The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


2.10    Computation of Interest and Fees.


All computations of interest and fees shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.


2.11    Payments Generally; Administrative Agent’s Clawback.


(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or set-off. Except as
otherwise expressly provided herein, all


-41-
    



--------------------------------------------------------------------------------

Exhibit 10.1


payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Revolving Commitment Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue.


(b)    Subject to the definition of “Interest Period,” if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(c)    (i)    Funding by Lenders; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice from the Administrative Agent of
amounts owing under this subsection shall be conclusive absent manifest error.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to


-42-
    



--------------------------------------------------------------------------------

Exhibit 10.1


but excluding the date of payment to the Administrative Agent, at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice from
the Administrative Agent of amounts owing under this subsection shall be
conclusive absent manifest error.


(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.


(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 8.09 are several and not joint. The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 8.09 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section8.09.


(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)    If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and Reimbursement Obligations then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
Reimbursement Obligations then due to such parties.


2.12    Sharing of Payments.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and




-43-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement, (B) any amounts applied by the Swing Line Lender
to outstanding Swing Line Loans, (C) any amounts applied to L/C Obligations by
the L/C Issuer or Swing Line Loans by the Swing Line Lender, as appropriate,
from Cash Collateral provided under Section 2.14, or (D) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set‑off, but subject to Section 9.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.


2.13    Evidence of Debt.


(a)    The Extensions of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender that requests a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)    In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.14    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Credit Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:




-44-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 9.01.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Credit Agreement and (y) Cash Collateralize the
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Credit Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender in respect of Section 2.03(j) in respect of Letters of Credit (such
amounts, “L/C Disbursements”) in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).




-45-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    Each Defaulting Lender shall be entitled to receive any Fee payable
under Section 2.09(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clause (ii), the Borrower shall
(x) pay to each Non‑Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non‑Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to the L/C Issuer and Swing Line Lender, as applicable,
the amount of any such Fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (determined without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swing Line Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such L/C Issuer with
respect to Letters of Credit issued and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the L/C Issuers, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of L/C Obligations, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the L/C Issuers as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the L/C Issuers with respect to Letters of Credit issued
and


-46-
    



--------------------------------------------------------------------------------

Exhibit 10.1


outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Credit
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the L/C Issuer’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the L/C Issuers that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase,
subject to any amounts owed pursuant to Section 3.05, at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(g)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuers shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment/Loans. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 3.06. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in


-47-
    



--------------------------------------------------------------------------------

Exhibit 10.1


finding an Eligible Assignee. In addition, any Lender which is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitment and Loans
via an assignment subject to and in accordance with the provisions of
Section 9.07. In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 9.07, shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


2.15    Extension of Termination Date.


The Borrower shall have the right, exercisable two times, to extend the current
Termination Date by six months in each case. For each desired extension, the
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 90 days prior to the
current Termination Date, a written request for such extension (an “Extension
Request”). The Administrative Agent shall notify the Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, for each Extension Request, the Termination Date shall be
extended for six months effective upon receipt by the Administrative Agent of
such Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Credit Party in the Credit Documents to which any of them is a party,
shall be true and correct in all material respects (or in the case of a
representation or warranty qualified by materiality, true and correct in all
respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Documents and (ii) the Borrower shall have paid the
Fees payable under Section 2.09(e). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from the chief executive
officer or chief financial officer certifying the matters referred to in the
immediately preceding clauses (i)(x) and (i)(y).


2.16    Increase in Commitments.


(a)    Request for Increase. The Borrower may from time to time, request by
notice to the Administrative Agent (x) an increase in the amount of the
Aggregate Revolving Commitments (each, a “Revolving Credit Increase”) or (y) one
or more term loan tranches (each, an “Incremental Term Loan”; each Incremental
Term Loan and each Revolving Credit Increase, collectively, referred to as the
“Incremental Increases”); provided that (i) the principal amount for all such
Incremental Increases in the aggregate since the Closing Date (including the
then requested Incremental Increase) shall not exceed $300,000,000, (ii) any
such request for an Incremental Increase shall be in a minimum amount of
$30,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section), (iii) no Revolving Credit Increase
shall (A) increase the L/C Committed Amount without the consent of each L/C
Issuer or (B) increase the Swing Line Availability without the consent of the
Swing Line Lender, (iv) no Incremental Term Loan shall mature earlier than the
Termination Date, and (v) each Incremental Increase shall constitute Obligations
hereunder and shall be guaranteed pursuant to the Guaranties on a pari passu
basis with the other Obligations hereunder.




-48-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that (i) the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld) to each such Lender or
proposed Additional Lender providing such Incremental Increase and (ii) in the
case of any Revolving Credit Increase, the L/C Issuers and the Swing Line Lender
shall have consented (in each case, such consent not to be unreasonably
withheld) to each such Lender or proposed Additional Lender providing such
Revolving Credit Increase if such consent by the L/C Issuers or the Swing Line
Lender, as the case may be, would be required under Section 9.07 for an
assignment of Revolving Loans or Commitments to such Lender or proposed
Additional Lender. No Lender shall have any obligation to increase its Revolving
Commitment or participate in an Incremental Term Loan, as the case may be, and
no consent of any Lender, other than the Lenders agreeing to provide any portion
of an Incremental Increase, shall be required to effectuate such Incremental
Increase.


(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.


(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Credit Party (i)
certifying and attaching the resolutions adopted by such Credit Party approving
or consenting to such Incremental Increase, (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Credit
Documents are true and correct in all material respects (or in the case of a
representation or warranty qualified by materiality, true and correct in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.19 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default or Event of Default exists and is continuing and
(C) the Borrower and its Subsidiaries are in pro forma compliance with each of
the financial covenants contained in Section 6.16. To the extent that any
Incremental Increase shall take the form of an Incremental Term Loan, this
Credit Agreement shall be amended (without the need to obtain the consent of any
Lender or the L/C Issuers other than the Lenders providing such Incremental Term
Loans), in form and substance satisfactory to the Administrative Agent, to
include such terms as are customary for a term loan commitment, including
mandatory prepayments, assignments and voting provisions; provided that the
covenants, defaults and similar non-economic provisions applicable to any
Incremental Term Loan (i) shall be substantially similar to the terms of the
then existing Credit Documents and shall be no more restrictive than the
corresponding terms set forth in the then existing Credit Documents without the
express written consent of the Administrative Agent and the Required Revolving
Lenders and (ii) shall not contravene any of the terms of the then existing
Credit Documents. Each Revolving Credit Increase shall have the same terms as
the outstanding Revolving Loans and be part of the existing revolving credit
facilities hereunder. Upon each Revolving Credit Increase (x) each Lender having
a Revolving Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Credit Increase (each, a “Revolving Credit Increase
Lender”) in respect of such increase, and each such Revolving Credit Increase
Lender will automatically and without further act


-49-
    



--------------------------------------------------------------------------------

Exhibit 10.1


be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans, will, in each
case, equal each Lender’s Revolving Commitment Percentage (after giving effect
to such increase in the Revolving Commitments) and (y) if, on the date of such
increase there are any Revolving Loans outstanding, such Revolving Loans shall,
on or prior to the effectiveness of such Revolving Credit Increase, be prepaid
from the proceeds of additional Revolving Loans made hereunder (reflecting such
increase in Revolving Commitments), which prepayment shall be accompanied by any
amounts required to be paid pursuant to Section 3.05 to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Revolving Credit
Percentages arising from such Revolving Credit Increase.


(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 9.01 to the contrary.


2.17    Expiration Date of Letters of Credit Past Termination Date.


If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the L/C Issuers, for deposit into the Letter
of Credit Collateral Account, an amount of money equal to the amount of such
excess.


2.18    Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.01, 2.03(e) and 2.04(e) shall be made from the Lenders,
each payment of the fees under Sections 2.09(a), the first sentence of
2.09(c)(i), and 2.09(e) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.07 shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 2.14, if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with such respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the
conversion and continuation of Revolving Loans of a particular Type (other than
conversions provided for by Sections 3.04(c) and 3.07) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) the Lenders’ participation in, and
payment obligations in respect of, Swing Line Loans under Section 2.04, shall be
in accordance with their respective Revolving Commitment Percentages; and
(f) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.03, shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect


-50-
    



--------------------------------------------------------------------------------

Exhibit 10.1


of the Swing Line Loans shall be for the account of the Swing Line Lender only
(except to the extent any Lender shall have acquired a participating interest in
any such Swing Line Loan pursuant to Section 2.04(e), in which case such
payments shall be pro rata in accordance with such participating interests).


2.19    Reallocations on Closing Date.


Simultaneously with the effectiveness of this Credit Agreement, the “Revolving
Commitments” (as defined in the Existing Credit Agreement) of each of the
“Lenders” (as defined in the Existing Credit Agreement) as existing immediately
prior to the Closing Date, shall be reallocated among the Lenders so that the
Revolving Commitments are held by the Lenders as set forth on Schedule 2.01
attached hereto. To effect such reallocations each Lender which either had no
“Revolving Commitment” under the Existing Credit Agreement immediately prior to
the Closing Date or whose Revolving Commitment upon the effectiveness of this
Credit Agreement exceeds its “Revolving Commitment” under the Existing Credit
Agreement immediately prior to the effectiveness of this Credit Agreement (each
an “Assignee Lender”) shall be deemed to have purchased all right, title and
interest in, and all obligations in respect of, the “Revolving Commitments” from
the “Lenders” under the Existing Credit Agreement which will not have a
Revolving Commitment on and as of the Closing Date or whose Revolving
Commitments upon the effectiveness of this Credit Agreement are less than their
respective “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Credit Agreement (each an
“Assignor Lender”), so that the Revolving Commitments of the Lenders will be
held by the Lenders as set forth on Schedule 2.01. Such purchases shall be
deemed to have been effected by way of, and subject to the terms and conditions
of, an Assignment and Assumption without the payment of any related assignment
fee, and, except for Revolving Notes to be provided to the Assignor Lenders and
Assignee Lenders in the principal amount of their respective Revolving
Commitments, no other documents or instruments shall be, or shall be required to
be, executed in connection with such assignments (all of which are hereby
waived). The Assignor Lenders, the Assignee Lenders and the other Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Closing Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Lenders pro rata in accordance with the amount of the
Revolving Commitments set forth on Schedule 2.01.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    L/C Issuer. For purposes of this Section, the term “Lender” includes each
L/C Issuer and the term “Applicable Law” includes FATCA.


(b)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Borrower
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such


-51-
    



--------------------------------------------------------------------------------

Exhibit 10.1


deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07 relating to the maintenance of a Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Law to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.
(g)    Status of Lenders; Tax Documentation.
(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by


-52-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;    
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.01-1 to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an IRS Form W-8BEN or IRS Form W-8BEN-E, applicable; or


-53-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01-4 on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection


-54-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.


(g)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, from the date of such notice to the date such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist:


(i)    any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurodollar Rate Loans or convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (with the Base Rate
determined other than by reference to the Eurodollar Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans or Base Rate
Loan; and


(ii)    if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, then all Base Rate Loans shall
accrue interest at a Base Rate determined without reference to the Eurodollar
Rate.


Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined by reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled to recover
interest thereon based on the Base Rate (determined other than by reference to
the Eurodollar Rate). Upon


-55-
    



--------------------------------------------------------------------------------

Exhibit 10.1


any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.


3.03    Inability to Determine Rates; Alternative Rate of Interest.


(a)    Inability to Determine Rates. If the Administrative Agent reasonably
determines, or the Administrative Agent is advised by the Required Lenders, that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof or otherwise that (i) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan, or (iii) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Required Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans and Base Rate Loans as to which the interest rate is determined by
reference to the Eurodollar Rate shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice, such
revocation not to be unreasonably withheld or delayed. Upon receipt of such
notice, the Borrower may revoke any pending request for the Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for the Borrowing of Loans
that are Base Rate Loans (with the Base Rate determined other than by reference
to the Eurodollar Rate) in the amount specified therein.


(b)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Credit Agreement to replace the Eurodollar Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to clauses (b)-(e) of this Section
3.03 will occur prior to the applicable Benchmark Transition Start Date.


(c)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Credit Agreement.


(d)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to clauses
(b)-(e) of this Section 3.03, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and


-56-
    



--------------------------------------------------------------------------------

Exhibit 10.1


any decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to clauses (b)-(e) of this Section 3.03


(e)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Eurodollar Rate will not be used in any determination
of Base Rate.


3.04    Increased Cost; Capital Adequacy.


(a)    Increased Costs Generally. If any Change in Law shall (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”):


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;


(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender or such L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such L/C Issuer); or


(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or such L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such L/C Issuer, the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Credit Agreement, the Revolving Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the


-57-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.


(c)    Lender’s Suspension of Eurodollar Rate Loans. Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Change in Law, any Lender either (i) incurs Additional Costs based
on or measured by the excess above a specified level of the amount of a category
of deposits or other liabilities of such Lender that includes deposits by
reference to which the interest rate on Eurodollar Rate Loans is determined as
provided in this Credit Agreement or a category of extensions of credit or other
assets of such Lender that includes Eurodollar Rate Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or continue, or to convert Base Rate Loans into, Eurodollar Rate
Loans shall be suspended until such Change in Law ceases to be in effect (in
which case the provisions of Section 3.07 shall apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Change in Law or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an L/C Issuer of issuing (or any Lender of purchasing participations
in) or maintaining its obligation hereunder to issue (or purchase participations
in) any Letter of Credit or reduce any amount receivable by an L/C Issuer or any
Lender hereunder in respect of any Letter of Credit, then, upon demand by such
L/C Issuer or such Lender, the Borrower shall pay immediately to such L/C Issuer
or, in the case of such Lender, to the Administrative Agent for the account of
such Lender, from time to time as specified by such L/C Issuer or such Lender,
such additional amounts as shall be sufficient to compensate such L/C Issuer or
such Lender for such increased costs or reductions in amount.


(e)    Certificates for Reimbursement. A duly executed certificate of a Lender
or a L/C Issuer setting forth in reasonable detail the calculation of the amount
or amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsections of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.


(f)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of the Administrative Agent’s, such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or a L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise


-58-
    



--------------------------------------------------------------------------------

Exhibit 10.1


to such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.05    Compensation for Losses.


Upon demand of the Administrative Agent (or any Lender through the
Administrative Agent) from time to time, the Borrower shall promptly compensate
each Lender for and hold each Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.15;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    If (a) a Lender requests compensation pursuant to Section 3.01 or 3.04,
and the Required Lenders are not also doing the same, (b) the obligation of any
Lender to make Eurodollar Rate Loans or to continue, or to convert Base Rate
Loans into, Eurodollar Rate Loans shall be suspended pursuant to Section 3.04(c)
or 3.02 but the obligation of the Required Lenders shall not have been suspended
under such


-59-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Sections, and in the case of clause (a) or (b) such Lender has declined or is
unable to designate a different Lending Office in accordance with
Section 3.06(a) or (c) a Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, so long as there does not then exist any Default
or Event of Default, demand that such Lender, and upon such demand such Lender
shall promptly, assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 or Section 3.04 and rights to indemnification
under Section 9.05) and obligations under this Credit Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.07;


(ii)    such Lender shall have received payment of (x) the aggregate principal
balance of all Loans then owing to such Lender, plus (y) the aggregate amount of
payments previously made by such Lender under Section 2.03(j) and
Section 2.04(e) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to such Lender, or any other
amount as may be mutually agreed upon by such Lender and Eligible Assignee;


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.04, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


3.07    Treatment of Affected Loans.


If the obligation of any Lender to make Eurodollar Rate Loans or to continue, or
to convert Base Rate Loans into, Eurodollar Rate Loans shall be suspended
pursuant to Section 3.02, Section 3.03 or Section 3.04(c) then such Lender’s
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for Eurodollar Rate Loans
(or, in the case of a conversion required by Section 3.02, Section 3.03 or
Section 3.04(c) on such earlier date as such Lender or the Administrative Agent,
as applicable, may specify to the Borrower (with a copy to the Administrative
Agent, as applicable)) and, unless and until such Lender or the Administrative
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 3.02, Section 3.03 or Section 3.04(c) that gave rise to
such conversion no longer exist:


(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and


(ii)    all Loans that would otherwise be made or continued by such Lender as
Eurodollar Rate Loans shall be made or continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be converted into
Eurodollar Rate Loans shall remain as Base Rate Loans.


-60-
    



--------------------------------------------------------------------------------

Exhibit 10.1




If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 3.02, Section 3.03 or Section 3.04(c) that
gave rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant to
this Section no longer exist (which such Lender or the Administrative Agent, as
applicable, agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Rate Loans made by other Lenders are outstanding, then such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Rate Loans and by such Lender are held
pro rata (as to principal amounts, Types and Interest Periods) in accordance
with their respective Commitments.




3.08    Survival Losses.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.




ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT


4.01    Conditions to Initial Extensions of Credit.


The obligation of the Lenders to close this Credit Agreement and make initial
Extensions of Credit hereunder is subject to the satisfaction of such of the
following conditions in all material respects on or prior to the Closing Date as
shall not have been expressly waived in accordance with Section 9.01, with each
delivery item set forth below in form and substance satisfactory to the
Administrative Agent and each of the Lenders:


(a)    the Administrative Agent shall have received multiple counterparts hereof
signed by each of the parties hereto;


(b)    the Administrative Agent shall have received a duly executed Note for the
account of each Lender that requests a Note;


(c)    the Administrative Agent and each Lender shall have received legal
opinions of counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent and the Lenders;


(d)    the Administrative Agent shall have received the certificate or articles
of incorporation or formation, articles of organization, certificate of limited
partnership, declaration of trust or other comparable organizational instrument
(if any) of the Borrower certified as of a recent date by the Secretary of State
of the state of formation of the Borrower;


(e)    the Administrative Agent shall have received a certificate of good
standing (or certificate of similar meaning) with respect to the Borrower issued
as of a recent date by the Secretary of State of the state of formation of the
Borrower and certificates of qualification to transact business


-61-
    



--------------------------------------------------------------------------------

Exhibit 10.1


or other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which the Borrower is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(f)    the Administrative Agent shall have received a certificate of incumbency
signed by the Secretary or Assistant Secretary (or other individual performing
similar functions) of the Borrower with respect to each of the officers of the
Borrower authorized to execute and deliver the Credit Documents to which the
Borrower is a party and authorized to execute and deliver on behalf of the
Borrower Requests for Extensions of Credit;


(g)    the Administrative Agent shall have received copies certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of the Borrower of (A) the by-laws of the Borrower and (B) all
corporate or other necessary action taken by the Borrower to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party;


(h)    the Administrative Agent shall have received a certificate of the
Borrower, signed on behalf of Borrower by the Borrower’s chief executive officer
or chief financial officer, confirming to the knowledge of such officer that as
of such date (i) the representations and warranties in Article V hereof are true
and correct in all material respects (or in the case of a representation or
warranty qualified by materiality, true and correct in all respects), and (ii)
no Default or Event of Default has occurred and is continuing;


(i)    the Administrative Agent and the Lenders shall have been paid all fees
due and payable in connection herewith (including fees and expenses of counsel);


(j)    the Administrative Agent shall have received a Disbursement Instruction
Agreement executed by the Borrower;


(k)    the Administrative Agent and the Lenders shall have received (i) the
financial statements referenced in Section 5.19(b) and (ii) a Compliance
Certificate calculated on a pro forma basis for the Borrower’s fiscal quarter
ending March 31, 2019;


(l)    the Borrower or any Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Administrative Agent, and any Lender requesting the same, one
Beneficial Ownership Certification in relation to the Borrower or each such
Subsidiary, in each case, at least five (5) Business Days prior to the date of
closing;


(m)    the Borrower and each other Credit Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act;


(n)    the Administrative Agent shall have received and reviewed, with results
satisfactory to the Administrative Agent and its counsel, information regarding
litigation, tax, accounting, labor, insurance, pension liabilities (actual or
contingent), real estate leases, material contracts, debt agreements, property
ownership, environmental matters, contingent liabilities and management of the
Borrower and its Subsidiaries;


-62-
    



--------------------------------------------------------------------------------

Exhibit 10.1




(o)    the Administrative Agent shall have received such other documents,
agreements and instruments as the Administrative Agent, or any Lender through
the Administrative Agent, may reasonably request; and


(p)    In the good faith, reasonable judgment of the Administrative Agent:


(i)    since December 31, 2018, there shall not have occurred a material adverse
change in the condition (financial or otherwise), operations, business, assets,
liabilities or prospects of the Consolidated Group taken as a whole or in the
facts and information regarding such entities as represented to date, nor shall
there have been a downgrade of the Borrower’s credit rating of two or more
notches;


(ii)    no action, suit, investigation or proceeding pending or threatened in
any court or before any arbitrator or governmental authority that purports (a)
to materially and adversely affect the Borrower or its Subsidiaries, or (b) to
affect any transaction contemplated hereby, other than as disclosed to the
Administrative Agent and the Lenders on or prior to April 15, 2019;


(iii)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any applicable Law or (B) any agreement, document or instrument to which any
Credit Party is a party or by which any of them or their respective properties
is bound;


(iv)    the Borrower and each other Credit Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(v)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Credit Documents.


4.02    Conditions to Extensions of Credit.


The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of each of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:


(a)    The Administrative Agent shall receive the applicable Request for
Extension of Credit;


(b)    No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Extension of Credit and no Default or
Event of Default shall exist immediately thereafter;




-63-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    The representations and warranties of the Borrower made in or pursuant to
the Credit Documents (excluding in the case of any Borrowing of Revolving Loans
occurring after the date hereof, the representations and warranties contained in
Section 5.20) shall be true and correct in all material respects (or in the case
of a representation or warranty qualified by materiality, true and correct in
all respects) on and as of the date of such Extension of Credit;


(d)    Immediately following the making of such Extension of Credit the
outstanding principal balance of the Revolving Obligations shall not exceed the
Aggregate Revolving Commitments.


The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.




ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants that:


5.01    Corporate Existence and Power.


The Borrower and each of its Material Subsidiaries is a corporation, partnership
or limited liability company duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to own or lease its respective properties and to
carry on its business as now being, and hereafter proposed to be, conducted and
is duly qualified as a foreign entity and in good standing, and authorized to do
business, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or authorization, other than in such jurisdictions where the failure to be so
qualified, authorized and in good standing would not, in the aggregate, have a
Material Adverse Effect.


5.02    Corporate and Governmental Authorization; No Contravention.


The execution and delivery by the Borrower of the Credit Documents and the
performance by the Borrower of its obligations thereunder are within the
corporate power of the Borrower, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official or other Person (except for any such
action or filing that has been taken and is in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the Organization Documents of the Borrower or of any material
agreement, judgment, injunction, order, decree or other material instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower other than Liens created pursuant to the Credit
Documents.


5.03    Binding Effect.


The Credit Documents constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


5.04    Litigation.


-64-
    



--------------------------------------------------------------------------------

Exhibit 10.1




Except as set forth on Schedule 5.04 attached hereto, there is no action, suit,
proceeding or, to the knowledge of the Borrower, investigation pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Material Subsidiaries before any court or arbitrator or
any governmental body, agency or official that would reasonably be expected to
have a Material Adverse Effect.


5.05    Compliance with ERISA.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.


(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or, to the best
knowledge of the Borrower, violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.


5.06    Environmental Matters.


Except as set forth on Schedule 5.06 hereto:


(a)    No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by the Borrower and to
the knowledge of the Borrower, no penalty has been assessed and no investigation
or review is pending or threatened by any governmental or other entity, (i) with
respect to any alleged violation of any Environmental Laws in connection with
the conduct of the Borrower and relating to a Hazardous Substance or (ii) with
respect to any alleged failure to have any permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of the Borrower relating to a Hazardous Substance or (iii) with respect to any
generation, treatment, storage, recycling, transportation, disposal or release
(including a release as defined in 42 U.S.C. Section 9601(22)) (“Release”) of
any Hazardous Substance used by the Borrower, which alleged violation, alleged
failure to have any required permit, certificate, license, approval, or
registration, or generation, treatment, storage,


-65-
    



--------------------------------------------------------------------------------

Exhibit 10.1


recycling, transportation, disposal or release, is reasonably likely to result
in liability to the Borrower in excess of $1,000,000 in any instance or
$5,000,000 in the aggregate.


(b)    (i) To the Borrower’s knowledge, there has been no Release of a Hazardous
Substance at, on or under any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, which Release, is
reasonably likely to result in liability to the Borrower in excess of $1,000,000
in any instance or $5,000,000 in the aggregate; (ii) to the Borrower’s
knowledge, neither the Borrower nor any of its Material Subsidiaries has, other
than as a generator or in a manner not regulated or prohibited under the
Environmental Laws, stored or treated any “hazardous waste” (as defined in 42
U.S.C. Section 6903(5)) on any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, except for such
storage or treatment which is not reasonably likely to result in liability to
the Borrower or any of its Material Subsidiaries in excess of $1,000,000 in any
instance or $5,000,000 in the aggregate; and (iii) to the Borrower’s knowledge
no polychlorinated biphenyl (“PCB”) in concentrations greater than 50 parts per
million, friable asbestos, or underground storage tank (in use or abandoned) is
at any property used by the Borrower or for which the Borrower or any of its
Material Subsidiaries would be liable, except for such PCBs, friable asbestos or
underground storage tanks that are not reasonably likely to result in liability
to the Borrower or any of its Material Subsidiaries in excess of $1,000,000 in
any instance or $5,000,000 in the aggregate.


(c)    To the knowledge of the Borrower, neither the Borrower nor any of its
Material Subsidiaries has transported or arranged for the transportation
(directly or indirectly) of any Hazardous Substance to any location which is
listed under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), on the Comprehensive Environmental
Response, Compensation and Liability Information System, as amended (“CERCLIS”),
or on any similar state list or which is the subject of any federal state or
local enforcement action or other investigation which may lead to claims for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims, including, but not limited to, claims under CERCLA, that are
reasonably likely to result in liability to the Borrower or any of its Material
Subsidiaries in excess of $1,000,000 in any instance or $5,000,000 in the
aggregate.


(d)    No written notification of a Release of a Hazardous Substance has been
filed by or on behalf of the Borrower or any of its Material Subsidiaries, which
individually or in combination with other such Releases, is reasonably likely to
result in liability for the Borrower or any of its Material Subsidiaries in
excess of $1,000,000 in any instance or $5,000,000 in the aggregate.


(e)    There have been no environmental audits or similar investigations
conducted by or which are in the possession of the Borrower or any of its
Material Subsidiaries in relation to any property used by the Borrower or for
which the Borrower or any of its Material Subsidiaries would be liable, which
identify one or more environmental liabilities of the Borrower or any of its
Material Subsidiaries which are reasonably likely to exceed $1,000,000 in any
instance or $5,000,000 in the aggregate.


5.07    Material Subsidiaries and Specified Affiliates.


Set forth on Schedule 5.07 hereto is a complete and accurate list of all of the
Material Subsidiaries and Specified Affiliates of the Borrower, showing as to
each such Material Subsidiary and Specified Affiliates the jurisdiction of its
organization, the number of shares of each class of capital stock or other
equity interests outstanding and the percentage of the outstanding shares of
each such class owned (directly or indirectly)


-66-
    



--------------------------------------------------------------------------------

Exhibit 10.1


by the Borrower or any other Material Subsidiary of the Borrower and the number
of shares covered by all outstanding options, warrants, rights of conversion or
purchase, and similar rights. All of the outstanding capital stock or other
equity interests of all of such Material Subsidiaries identified in such
Schedule 5.07 as being owned by the Borrower or any of its Material Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned
directly or indirectly by the Borrower or any of its Material Subsidiaries, as
the case may be, free and clear of all Liens other than a Lien described in and
permitted by Section 6.07 hereof. The Borrower may provide periodic updates of
the information in Schedule 5.07, which shall be deemed modified to include the
updated information.


5.08    Not an Investment Company.


Neither the Borrower nor any of its Material Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


5.09    Margin Stock.


No proceeds of any Loan will be used to purchase or carry any “margin stock” or
to extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X.


5.10    Compliance with Laws.


Except as set forth on Schedule 5.10 attached hereto and made a part hereof or
as previously disclosed in writing to the Lenders prior to the date hereof, the
Borrower and each of its Material Subsidiaries is in compliance in all material
respects with all Applicable Law, rules and regulations (including, without
limitation, Environmental Laws), and is not in violation of, or in default
under, any term or provision of any charter, bylaw, mortgage, indenture,
agreement, instrument, statute, rule, regulation, judgment, decree, order, writ
or injunction applicable to it, except for any such non-compliance, violation,
default or failure to comply which would not reasonably be expected to have a
Material Adverse Effect.


5.11    Absence of Liens.


There are no Liens of any nature whatsoever on any properties or assets of the
Borrower or any of its Material Subsidiaries, except as otherwise permitted
under Section 6.07 hereof.


5.12    Indebtedness.


Other than as set forth on Schedule 5.12 hereto, there is no material
Indebtedness of the Borrower and its Material Subsidiaries outstanding as of the
date hereof.


5.13    Contingent Liabilities.


As of the Closing Date, other than as set forth on Schedule 5.13 there are no
material contingent liabilities (other than contingent liabilities that
constitute Funded Debt and material contingent liabilities arising out of
customary indemnifications given by the Borrower or its Material Subsidiaries to
its officers and directors, its underwriters or its lenders) of the Borrower or
its Material Subsidiaries as of the date hereof.


5.14    Investments.




-67-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Set forth on Schedule 5.14 is a complete and accurate list, in all material
respects, as of the date hereof of all Investments by the Borrower or any of its
Material Subsidiaries in any Person, other than investments by the Borrower or
any of its Material Subsidiaries in a Subsidiary or Specified Affiliate.


5.15    Solvency.


The Borrower is Solvent after giving effect to the transactions contemplated by
the Credit Documents.


5.16    Taxes.


The Borrower and its Material Subsidiaries have filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and
paid all amounts of taxes shown thereon to be due (including interest and
penalties) and have paid all other taxes, fees, assessments and other
governmental charges owing by them, except for such taxes (i) which are not yet
delinquent or (ii) as are being contested in good faith and by proper
proceedings, and against which adequate accruals are being maintained in
accordance with GAAP. The Borrower is not aware of any proposed material tax
assessments against it or any of its Material Subsidiaries.


5.17    REIT Status.


The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code.


5.18    Specified Affiliates.


Except as set forth on Schedule 5.07, there are no Specified Affiliates as of
the date hereof.


5.19    Financial Condition.


Each of the financial statements described below (copies of which have been
provided to the Administrative Agent for the benefit of the Lenders), have been
prepared in accordance with GAAP throughout the periods covered thereby, present
fairly in all material respects the financial condition and results from
operations of the entities and for the periods specified, subject in the case of
interim company-prepared statements to normal year-end adjustments:


(a)    annual audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries dated as of December 31, 2018, together with related
statements of income and cash flows certified by BDO USA, LLP or other
independent certified public accountants of nationally recognized standing and
containing an opinion of such accountants; and


(b)    interim company-prepared consolidated balance sheet of the Borrower and
its consolidated subsidiaries dated as of March 31, 2019, together with related
company-prepared statements of income and cash flows.


5.20    No Material Adverse Effect.


Since the date of the annual audited financial statements referenced in Section
5.19(a), there has been no circumstance, development or event relating to or
affecting the Borrower and its Material Subsidiaries which has had or is
reasonably likely to have a Material Adverse Effect.


-68-
    



--------------------------------------------------------------------------------

Exhibit 10.1




5.21    Accuracy and Completeness of Information.


All written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any other Credit Party or any other Subsidiary were, at the time the
same were so furnished, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Credit Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. No fact is known to any Credit Party which has had,
or may in the future have (so far as any Credit Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 5.19 or in such information, reports or other papers or
data or otherwise disclosed in writing to the Administrative Agent and the
Lenders. No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Credit Agreement or any of the other Credit Documents
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary in order to make the statements
contained therein not misleading. As of the Closing Date, if applicable, the
information contained in the Beneficial Ownership Certification is true and
correct in all respects.


5.22    Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws.


(a)    None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) to the knowledge of
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is controlled by or is acting on behalf of a Sanctioned Person, (C) has its
assets located in a Sanctioned Country, (D) is under administrative, civil or
criminal investigation for an alleged violation of, or received notice from or
made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons
(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.
(c)    Each of the Borrower and its Subsidiaries, each director, officer, and to
the knowledge of Borrower, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.


-69-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    No proceeds of any Extension of Credit have been used, directly or (to
the knowledge of the Borrower) indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 6.12.




ARTICLE VI
COVENANTS


The Borrower hereby covenants and agrees that until the Obligations, together
with interest, fees and other obligations hereunder, have been paid in full and
the Revolving Commitments hereunder shall have terminated, the Borrower shall,
and shall cause its Subsidiaries to, perform and comply with the following
covenants:


6.01    Information.


The Borrower will deliver to Administrative Agent for the benefit of the
Lenders:


(a)    within five (5) days following the date such information is filed with
the SEC, but in any event no later than ninety-five (95) days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and consolidated statement of cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, and, with respect to such financial information for
the Borrower, such consolidated statements shall be audited statements by BDO
USA, LLP or other independent public accountants of nationally recognized
standing and containing an opinion of such accountants, which opinion shall be
without exception, qualification or limitation on scope of audit;


(b)    within five (5) days following the date such information is filed with
the SEC, but in any event no later than fifty (50) days after the end of each of
the first three fiscal quarters of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income and consolidated statement of cash flows for
such quarter and for the portion of the Borrower’s fiscal year ended at the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of the previous fiscal
year, all certified (subject to normal adjustments) as to fairness of
presentation and conformity with GAAP by the chief financial officer or
treasurer of the Borrower;


(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) of this Section, a certificate of Borrower,
substantially in the form of Exhibit 6.01 (each, a “Compliance Certificate”),
signed on behalf of Borrower by the chief financial officer or the treasurer of
the Borrower (i) stating whether, to such officer’s knowledge, there exists on
the date of such certificate any Default and, if any Default then exists,
setting forth the details thereof and the action that the Borrower is taking or
proposes to take with respect thereto, (ii) stating whether, since the date of
the most recent financial statements previously delivered pursuant to clauses
(a) or (b) of this Section, there has been a change in the GAAP applied in
preparing the financial statements then being delivered from those applied in
preparing the most recent audited financial statements so delivered which is
material to the financial statements then being delivered and, if so, the effect
on the financial covenants on account thereof and a reconciliation between
calculation of the financial covenants before and after giving effect thereto,
(iii) furnishing calculations


-70-
    



--------------------------------------------------------------------------------

Exhibit 10.1


demonstrating the compliance by the Borrower of the financial covenants in
Section 6.16 hereunder, (iv) attaching management’s summary of the results
contained in such financial statements and (v) identifying the Borrower’s Debt
Ratings then in effect;


(d)    simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement (addressed to the Administrative
Agent for the benefit of the Lenders) of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention to cause them to believe that any Default or Event of Default existed
on the date of such statements;


(e)    promptly, and in any event within five (5) Business Days after any
officer obtains knowledge thereof, written notice of any change by a Ratings
Service in its rating for the Borrower’s senior unsecured (non-credit enhanced)
long term debt;


(f)    within five (5) Business Days after any officer obtains knowledge of any
Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of Borrower, signed on behalf of Borrower by the chief
financial officer or the treasurer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;


(g)    promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;


(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;


(i)    promptly, and in any event within five (5) Business Days, after the
occurrence of any ERISA Event, written notice of such ERISA Event;


(j)    as soon as possible after any officer of the Borrower obtains knowledge
of the commencement of, or of a material threat of the commencement of, an
action, suit or proceeding against the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which would, after
the application of applicable insurance, result in a Material Adverse Effect;


(k)    to the extent the information provided by the Borrower on Schedule 5.07
(Material Subsidiaries and Specified Affiliates), Schedule 5.12 (Indebtedness),
Schedule 5.13 (Contingent Liabilities) and Schedule 5.14 (Investments) changes
following the Closing Date, the Borrower will provide the Administrative Agent
with updated information not less frequently than quarterly, and such Schedule
5.07 shall be deemed modified to include the applicable updated information;


(l)    promptly after the Borrower has notified the Administrative Agent of its
intention to treat any of the Loans, the Letters of Credit or any related
transaction as a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form thereto;




-71-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(m)    promptly, such information, certificates or documents as any Lender or
the Administrative Agent may reasonably request in order for such Lender or the
Administrative Agent to maintain compliance with the Patriot Act; and


(n)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.


For purposes of the foregoing:


(i)    during any period when GAAP requires that a Specified Affiliate of the
Borrower be accounted for as a Subsidiary for purposes of the consolidated
financial statements of the Borrower and its Subsidiaries, the term “Subsidiary”
shall include a Specified Affiliate of the Borrower for purposes of clauses (a)
and (b) above; and


(ii)    during any period when GAAP does not require that a Specified Affiliate
of the Borrower be accounted for as a Subsidiary for purposes of the
consolidated financial statements of the Borrower and its Subsidiaries, the
terms “Subsidiary” shall not include a Specified Affiliate of the Borrower for
purposes of clauses (a) and (b) above and, if the Borrower shall have any
Specified Affiliates during any period covered by the financial statements
delivered pursuant to clauses (a) or (b) above, the Borrower shall deliver (A)
financial statements of the character specified in clauses (a) and (b) above for
such Specified Affiliates within the time periods set forth in clauses (a) and
(b) above, and (B) on a combined basis, financial statements of the character
specified in clauses (a) and (b) above for the Borrower, its Subsidiaries and
such Specified Affiliates accompanied by the opinions and certificates specified
in clauses (b) and (c) above within the time periods set forth in clauses (a),
(b) and (c) above.


As to any information contained in materials furnished pursuant to
Section 6.01(h), the Borrower shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


Documents required to be delivered pursuant to clauses (a), (b), (g) or (h) (to
the extent any such documents are included in materials otherwise filed or
furnished with the SEC) above may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access without charge (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon the request of
the Administrative Agent or any Lender, the Borrower shall deliver paper copies
of such documents to such Administrative Agent or such Lender, respectively,
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, respectively, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents


-72-
    



--------------------------------------------------------------------------------

Exhibit 10.1


referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, WFS, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and WFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”


6.02    Payment of Obligations.


The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, at or before maturity, or prior to expiration of applicable
notice, grace and curative periods, all their respective material obligations
and liabilities, including, without limitation, tax liabilities, except where
the same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each of its Subsidiaries to maintain, in accordance
with GAAP, appropriate reserves for the accrual of any of the same.


6.03    Maintenance of Property; Insurance.


(a)    The Borrower will keep, and will cause each of its Subsidiaries to keep,
or will in the ordinary course of business cause the tenants of respective
properties to keep, all property materially useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.


(b)    The Borrower will maintain, and will cause each of its Subsidiaries to
maintain, with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business, and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The insurance described in this Section 6.03 may be carried by the
tenants under the respective tenant leases of such properties in lieu of by
Borrower or its Subsidiaries so long as the Borrower or its respective
Subsidiary is named as loss payee and additional insured with respect to such
insurance.


6.04    Conduct of Business and Maintenance of Existence.




-73-
    



--------------------------------------------------------------------------------

Exhibit 10.1


The Borrower will continue, and will cause each Subsidiary to continue, to
engage in business of the same general type as now conducted by the Borrower and
each of its Subsidiaries, and will preserve, renew and keep in full force and
effect, and will cause each of its Subsidiaries to preserve, renew and keep in
full force and effect their respective organizational existences and, with
respect to the Borrower, its jurisdiction of organization shall remain in the
United States (except with the written consent of the Administrative Agent and
each Lender) and, except for any such rights, privileges and franchises the
failure to preserve which would not in the aggregate have a Material Adverse
Effect; provided that nothing in this Section 6.04 shall prohibit (a) the merger
of a Subsidiary of the Borrower into the Borrower or the merger or consolidation
of any Subsidiary of the Borrower with or into another Person if the corporation
surviving such consolidation or merger is a Wholly Owned Consolidated Subsidiary
of the Borrower and if, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and a responsible officer
of the Borrower shall deliver to the Administrative Agent an officer’s
certificate representing that after giving effect to the transaction (i) the
Borrower is in compliance with the terms of the Credit Agreement on a pro forma
basis and (ii) no Default or Event of Default shall then exist, or (b) the
termination of the corporate existence of any Subsidiary of the Borrower or the
discontinuation of any line of business of the Borrower or any of its
Subsidiaries if the Borrower in good faith determines that such termination is
in the best interest of the Borrower or such Subsidiary, as the case may be, and
is not materially disadvantageous to the Lenders.


6.05    Compliance with Laws.


(a)    The Borrower will comply, and cause each of its Subsidiaries to comply,
in all material respects with all Applicable Law, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) the failure to comply with which would reasonably be expected to
have a Material Adverse Effect, except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.


(b)    The Borrower will (i) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, (ii)
notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification, if any, of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified therein and (iii) promptly upon the
reasonable request of the Administrative Agent or any Lender, provide the
Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.


6.06    Inspection of Property, Books and Records.


The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all material dealings and transactions in relation to its business and
activities; and, except to the extent prohibited by applicable law, rule,
regulations or orders, will permit, and will cause each of its Subsidiaries to
permit, representatives of the Administrative Agent or any Lender at such
Person’s expense (which expense shall not be subject to reimbursement by the
Borrower hereunder except in the case of the Administrative Agent while an Event
of Default exists) to visit and inspect any of their respective properties
(subject to the rights of tenants in possession thereof and to any limitations
on the inspection rights of Borrower in connection therewith), to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, upon reasonable prior written


-74-
    



--------------------------------------------------------------------------------

Exhibit 10.1


notice to the Borrower, all at such reasonable times and as often as may
reasonably be desired, without unreasonable interference to the business
operations of the Borrower or its Subsidiaries; provided, however, that no such
notice shall be required by the Administrative Agent while an Event of Default
exists.


6.07    Negative Pledge.


The Borrower will not, nor will it permit any of its Subsidiaries to create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except:


(a)    Liens pursuant to any Credit Document securing the Obligations hereunder,
including Cash Collateral pledged to secure obligations of Defaulting Lenders as
provided in Section 2.14;


(b)    Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract permitted hereunder, but only to the extent that (i) the obligations
under such Swap Contract are permitted under Section 6.10, (ii) such Liens are
on the same collateral that secures the Obligations, and (iii) the obligations
under such Swap Contract and the Obligations share pari passu in the collateral
subject to such Liens;


(c)    mortgage Liens to the extent not prohibited, both before and after giving
effect thereto on a pro forma basis, by the provisions of the financial
covenants set out in Section 6.16;


(d)    Liens for taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(h)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(i)    Liens of a judgment debtor securing judgments for the payment of money
not constituting an Event of Default under Section 7.01(k) or securing appeal or
other surety bonds related to such judgments;




-75-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(j)    Liens securing reimbursement obligations with respect to trade letters of
credit issued in the ordinary course of business, provided that such Liens
attach only to the assets being acquired with the proceeds of such letters of
credit;


(k)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien, to the extent that such Lien is
permitted by any of the foregoing clauses of this Section, and provided that
such Indebtedness is not increased and is not secured by any additional assets;
and


(l)    Liens securing Indebtedness of any Subsidiary or Specified Affiliate
owing to the Borrower.


6.08    Consolidations, Mergers and Sales and Transfers of Assets.


(a)    The Borrower will not, nor will it permit any of its Subsidiaries to,
consolidate or merge with or into any Person except as may be permitted in
accordance with Section 6.04.


(b)    The Borrower will not, nor will it permit any of its Subsidiaries to,
make any transfer, acquisition or investment of assets or any Asset Sale without
the prior written consent of the Required Lenders, except where, immediately
after giving effect thereto on a pro forma basis,


(i)    (A) the Consolidated Unencumbered Realty held by the Borrower shall be
not less than $250,000,000, and (B) Consolidated Unencumbered Realty held by the
Consolidated Group (including, for purposes hereof, in the case of
non-Subsidiary joint ventures, the lesser of (x) the outstanding principal
amount of first mortgage lien indebtedness owed to members of the Consolidated
Group by any such non-Subsidiary joint venture, or (y) the fair market value of
the property that is the subject of such first mortgage lien) shall be not less
than $1,000,000,000, and


(ii)    no Default or Event of Default shall exist.


For any such transfer, acquisition, investment, sale or disposition involving
consideration in excess of $200,000,000, in each such instance, the Borrower
shall deliver to the Administrative Agent, prior to the consummation of such
transaction, an officer’s certificate describing the transaction in detail
reasonably satisfactory to the Administrative Agent and representing that after
giving effect to the transaction on a pro forma basis (A) the Borrower is in
compliance with the terms of the Credit Agreement and (B) no Default or Event of
Default then exists.
6.09    Creation of Subsidiaries.


The Borrower will not, nor will it permit any of its Subsidiaries to, create any
Subsidiary except for the creation of a Wholly Owned Subsidiary of the Borrower
or a Specified Affiliate provided that (i) such Subsidiary or Specified
Affiliate is organized under the laws of a jurisdiction within the United States
of America and (ii) no Default or Event of Default exists immediately prior to
or after the creation of such Subsidiary or Specified Affiliate.


6.10    Incurrence and Existence of Debt.


The Borrower will not, and will not permit any of its Subsidiaries to, incur,
assume or permit to exist any Indebtedness, except:


-76-
    



--------------------------------------------------------------------------------

Exhibit 10.1




(a)    Indebtedness under the Credit Documents and the Wells Fargo Term Loan
Agreement;


(b)    Indebtedness outstanding on the date hereof and listed on Schedule 5.12
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;


(c)    Support Obligations of any member of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder;


(d)    obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non‑defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e)    publicly issued or privately placed Funded Debt of the Borrower issued or
placed after the Closing Date, provided that the final maturity thereof shall
not be prior to the Termination Date hereunder;


(f)    Funded Debt of members of the Consolidated Group secured by mortgage
liens, provided that, while an Event of Default exists, no additional Funded
Debt of members of the Consolidated Group secured by mortgage liens shall be
incurred;


(g)    unsecured inter-company Indebtedness between and among members of the
Consolidated Group, provided that (i) the aggregate amount of such inter-company
Indebtedness owing by Subsidiaries to the Borrower shall not exceed the
aggregate principal amount of loans and investments permitted under Section 6.14
and (ii) any such Indebtedness under this subsection (g) owing by the Borrower
shall be subordinated in writing to the Obligations on terms acceptable to the
Administrative Agent; and


(h)    Indebtedness of the Borrower incurred through the issuance of short-term
unsecured commercial paper notes in an aggregate principal amount at any one
time outstanding that would not violate the covenants set forth in Section 6.16
hereof.


provided, that in the case of Indebtedness incurred under clauses (e) through
(h), immediately after giving effect to the incurrence or assumption thereof on
a pro forma basis, the Borrower and the other members of the Consolidated Group
shall be in compliance with the terms of this Credit Agreement, including the
financial covenants hereunder.


6.11    Transactions with Affiliates.




-77-
    



--------------------------------------------------------------------------------

Exhibit 10.1


The Borrower will not and will not permit any Subsidiary to enter into directly
or indirectly any material transaction or material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower), except in the ordinary course and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
that is not an Affiliate.


6.12    Use of Proceeds.


The Extensions of Credit hereunder will be used (a) to finance the acquisition
and development of healthcare real estate properties by the Borrower and its
Subsidiaries, and (b) to finance the general corporate purposes of the Borrower
and its Subsidiaries. No proceeds of any Loan will be used to purchase or carry
any “margin stock” or to extend credit to others for the purpose of purchasing
or carrying any “margin stock” in violation of Regulations U, T or X. The
Borrower will not request any Extension of Credit, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Extension of Credit, directly or to Borrower’s knowledge indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or any Anti-Money Laundering Laws, (ii)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


6.13    Organization Documents.


Subject to changes, including any dissolutions permitted pursuant to this Credit
Agreement: (a) the Borrower will not, nor will it permit any of its Subsidiaries
to, amend its Organization Documents in any manner which could materially
adversely affect the rights of the Lenders under the Credit Documents or their
ability to enforce the same; and (b) the Borrower will not amend its
Organization Documents in a manner which would permit a single shareholder (as
determined for purposes hereof pursuant to the attribution provisions of Section
544 of the Internal Revenue Code as modified by Section 856 of the Internal
Revenue Code) to own more than 30% of the outstanding stock in Borrower.


6.14    Investments.


The Borrower shall not make or permit to exist, nor shall it permit any of its
Subsidiaries to make or permit to exist, any Investment except:


(a)    cash and Cash Equivalents;


(b)    Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;


(c)    Support Obligations permitted by Section 6.10(c);


(d)    Investments by members of the Consolidated Group existing on the Closing
Date and identified on Schedule 5.14;




-78-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Investments by (i) members of the Consolidated Group that are Credit
Parties in and to other members of the Consolidated Group that are Credit
Parties, (ii) members of the Consolidated Group that are not Credit Parties in
and to members of the Consolidated Group that are Credit Parties, (iii) members
of the Consolidated Group that are not Credit Parties in and to other members of
the Consolidated Group that are not Credit Parties, and (iv) members of the
Consolidated Group that are Credit Parties in and to members of the Consolidated
Group that are not Credit Parties to the extent permitted by Section 6.08(b);
and


(f)    Investments in and to unconsolidated joint ventures or other
non-Subsidiary enterprises in the same or closely related lines of business in
an aggregate amount of up to 15% of the book value of consolidated assets of the
Consolidated Group.


In addition, the Borrower shall not, and shall not permit any of its
Subsidiaries to, make or permit to exist Investments in, or otherwise own, the
following items which would cause the aggregate value of such holdings of such
Persons to exceed 20% of the book value of consolidated assets of the
Consolidated Group at any time: (i) unimproved real estate; (ii) Capital Stock
of Persons other than consolidated Subsidiaries and constituting Investments
described in the immediately preceding clause (f); or (iii) Mortgage
Receivables.


6.15    Repurchase, Retirement or Redemption of Capital Stock.


The Borrower will not, nor will it permit any of its Subsidiaries (other than
its Wholly Owned Subsidiaries or the Specified Affiliates) to, repurchase,
retire or redeem any of its capital stock; provided that (i) the Borrower may
redeem its preferred stock, if any, with proceeds from the sale of its common
stock and (ii) so long as no Event of Default shall then exist hereunder or
would result therefrom, the Borrower may redeem its capital stock in an amount
not to exceed $50,000,000 in the aggregate in any calendar year, as approved by
the Board of Directors.


6.16    Financial Covenants.


The Borrower will not:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 60%; provided, however, that if such ratio is
greater than 60% but is not greater than 65%, then the Borrower shall be deemed
to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 60%, (ii) such ratio does not exceed 60% at any time after the fiscal
quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (a) in reliance on this proviso more than one time during the
term of this Credit Agreement and (iv) such ratio is not greater than 65% at any
time.


(b)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%; provided, however, that if
such amount is greater than 30% but is not greater than 40%, then the Borrower
shall be deemed to be in compliance with this subsection (b) so long as (i) the
Borrower completed a Material Acquisition during the quarter in which such ratio
first exceeded 30%, (ii) such ratio does not exceed 30% at any time after the
fiscal quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (b) in reliance on this proviso more than one time during the
term of this Credit Agreement and (iv) such ratio is not greater than 40% at any
time.


-79-
    



--------------------------------------------------------------------------------

Exhibit 10.1




(c)    Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%; provided,
however, that if such ratio is greater than 60% but is not greater than 65%,
then the Borrower shall be deemed to be in compliance with this subsection (c)
so long as (i) the Borrower completed a Material Acquisition during the quarter
in which such ratio first exceeded 60%, (ii) such ratio does not exceed 60% at
any time after the fiscal quarter immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Borrower has not
maintained compliance with this subsection (c) in reliance on this proviso more
than one time during the term of this Credit Agreement and (iv) such ratio is
not greater than 65% at any time.


(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.50:1.0.


(e)    Consolidated Unsecured Coverage Ratio. Permit the Consolidated Unsecured
Coverage Ratio as of the end of any fiscal quarter to be less than 1.75:1.0.


(f)    [Reserved].


6.17    Specified Affiliates.


The Borrower will give the Administrative Agent prompt notice of any Subsidiary
that to the Borrower’s knowledge becomes a Specified Affiliate subsequent to the
Closing Date.


6.18    REIT Status.


The Borrower will continue to meet the requirements of Section 857(a) of the
Internal Revenue Code and regulations thereunder.


6.19    Leases.


The Borrower will not modify or amend any lease where the Borrower is the lessor
thereunder if such modification or amendment would have a Material Adverse
Effect on the Borrower.


6.20    Favorable Treatment.


The Borrower will not permit its Subsidiaries to give any guaranty or pledge of
collateral (other than in connection with financing as permitted under Section
6.10(f) hereof) in respect of any other Indebtedness, unless such Subsidiary
shall also give an equal and ratable guaranty and pledge of collateral of the
loans and obligations hereunder (in substantially the form attached as Exhibit
6.20 or such other form as may be reasonably acceptable to the Administrative
Agent and the Required Lenders) and become a Subsidiary Guarantor hereunder,
without prejudice to any Event of Default that may arise under Section 6.07.


6.21    Construction in Progress.


The Borrower and its Subsidiaries will not engage in construction projects in
which the total project costs of all such concurrent construction projects
exceed, in the aggregate at any one time, 15% of the book value of consolidated
assets of the Borrower and its Subsidiaries (it being understood and agreed for
purposes of this Section that a project shall be considered under construction
until a certificate of occupancy therefor, an architect’s certificate of
substantial completion or other similar certificate, shall have been issued).


-80-
    



--------------------------------------------------------------------------------

Exhibit 10.1




6.22    Limitation on Certain Agreements.


The Borrower will not, nor will it permit its Subsidiaries to, enter into,
assume or otherwise become subject to any agreement (i) restricting their
ability to grant a lien on their property (except (x) with respect to those
properties which are the subject of mortgage financing permitted under Section
6.10(f) hereof, so long as such restrictions do not prohibit the granting of
liens on any property other than the applicable property securing the Funded
Debt permitted under Section 6.10(f)) and (y) the Wells Fargo Term Loan
Agreement (so long as such agreement is not amended to include restrictions on
encumbering assets that are more restrictive than those restrictions contained
in the Credit Documents), or (ii) restricting the ability of the Subsidiaries to
give a guaranty of the loans and obligations hereunder.


ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES


7.01    Events of Default.


The occurrence of any of the following events shall constitute an event of
default hereunder (individually, an “Event of Default” and collectively the
“Events of Default”):


(a)    The Borrower shall fail to pay (i) when due any principal of any Loan or
any reimbursement obligation owing on account of a drawing under a Letter of
Credit or (ii) within five (5) days after the same shall become due, any
interest on any Obligation or any fees or any other amount payable hereunder;


(b)    Default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01(f), 6.04 (solely with respect to the
continued existence of the Borrower) or any of Section 6.07 through 6.22,
inclusive;


(c)    The Borrower shall fail to observe or perform any covenant or agreement
contained in any Credit Document (other than those covered by clause (a) or (b)
above) for thirty (30) days after the earlier of a responsible officer of the
Borrower becoming aware of such failure or written notice of such failure shall
have been given to the Borrower by the Administrative Agent;


(d)    Any representation, warranty, certification or statement made or deemed
made by the Borrower in any Credit Document or in any certificate, financial
statement or other document delivered pursuant thereto shall prove to have been
incorrect in any material respect when made (or deemed made);


(e)    The Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of any Indebtedness in an aggregate amount in excess of
$20,000,000 when due or within any applicable grace period;


(f)    Any event or condition shall occur which would cause or permit the
acceleration of the maturity of any Indebtedness of Borrower or any Material
Subsidiary in an aggregate amount in excess of $20,000,000 or enables the holder
of such Indebtedness or any Person acting on such holder’s behalf to accelerate
the maturity thereof;




-81-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(g)    The Borrower or any Material Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;


(h)    An involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; or an order for relief shall be entered against the
Borrower or any Material Subsidiary of the Borrower under the federal bankruptcy
laws as now or hereafter in effect;


(i)    The Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts as and when they fall due;


(j)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
a Credit Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $10,000,000, or (ii) a Credit
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $10,000,000;


(k)    An uninsured, final, unappealable judgment or order for the payment of
money in excess of $10,000,000 shall be rendered against the Borrower or any of
its Material Subsidiaries and such judgment or order shall continue unsatisfied
and unstayed for a period of thirty (30) days;


(l)    (i) The voting interests in any Specified Affiliate shall be held by a
Person other than a director, officer or employee of the Borrower, (ii) the
Borrower shall fail to own substantially all of the economic interest in any
Specified Affiliate and the remainder of such economic interest shall be held by
a Person other than directors, officers and/or employees or (iii) a Specified
Affiliate shall engage in any of the actions or activities that are limited or
restricted by Article VI hereof;


(m)    Except as to any Guarantor which is dissolved, released or merged or
consolidated out of existence as the result of or in connection with a
dissolution, merger or consolidation permitted by Section 6.04, any guaranty of
the loans and obligations hereunder or any material provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under such guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any guaranty;


(n)    the occurrence of a Change of Control; or




-82-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(o)    any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Credit Document or the Administrative Agent’s Fee Letter to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Credit Document or the Administrative Agent’s Fee Letter or any Credit
Document or the Administrative Agent’s Fee Letter shall cease to be in full
force and effect (except as a result of the express terms thereof); or


(p)    an Event of Default under and as defined in the Wells Fargo Term Loan
Agreement shall have occurred;


then, and in every such event, the Administrative Agent shall during the
continuance of such Event of Default (i) if requested by the Required Lenders,
by notice to the Borrower terminate the Revolving Commitments, (ii) if requested
by the Required Lenders, by notice to the Borrower declare the principal of, and
all accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder to be, and such Loans and amounts shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, (iii) provide Cash
Collateral in an amount equal to 103% of the L/C Obligations for deposit into
the Letter of Credit Collateral Account, and (iv) take such other actions as are
directed by the Required Lenders; provided that in the case of any Event of
Acceleration, without any notice to the Borrower or any other act by the
Administrative Agent or any Lender, the Revolving Commitments shall
automatically terminate and principal of, and all accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and provided
further that the Administrative Agent may terminate commitments, declare the
Loans and Obligations hereunder immediately due and payable and demand Cash
Collateral for the L/C Obligations without prior notice to or the consent of the
Lenders where it determines such action is warranted and appropriate based on
the facts and circumstances. Subject to the request or direction of the Required
Lenders as provided above, the Administrative Agent shall have the exclusive
right to enforce the remedies available under this Credit Agreement during the
continuance of any Event of Default hereunder.


7.02    Application of Funds.


After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 7.01), any amounts received on account of the Obligations
(whether as a result of the exercise of the right of set off pursuant to Section
9.09 or otherwise) shall be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them;




-83-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on Swing Line Loans;


Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;


Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Swing Line Loans;


Sixth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Obligations, and (b) the Administrative Agent for
the account of the L/C Issuers, to provide Cash Collateral for that portion of
the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Sixth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


7.03    Letter of Credit Collateral Account.


(a)    As collateral security for the prompt payment in full when due of all L/C
Obligations and the other Obligations, the Borrower hereby pledges and grants to
the Administrative Agent, for the ratable benefit of the Administrative Agent,
the L/C Issuers and the Lenders as provided herein, a security interest in all
of its right, title and interest in and to the Letter of Credit Collateral
Account and the balances from time to time in the Letter of Credit Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any L/C Obligations until applied by the
L/C Issuers as provided herein. Anything in this Credit Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the L/C Issuers and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse such L/C Issuer for the payment made by such L/C
Issuer to the beneficiary with respect to such drawing.




-84-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Required Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 7.02. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the L/C Obligations then due and owing, the
Administrative Agent shall, from time to time, at the written request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of L/C Obligations at such time. Upon the
expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.03(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.




ARTICLE VIII
ADMINISTRATIVE AGENT


8.01    Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Credit Agreement and the other Credit Documents
as are specifically delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto. Not
in limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Credit Agreement or the Credit Documents, and the exercise by the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Credit
Documents with reference to the Administrative Agent is not intended to connote


-85-
    



--------------------------------------------------------------------------------

Exhibit 10.1


any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VI. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Credit Party or any other
Affiliate of the Borrower, pursuant to this Credit Agreement or any other Credit
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Credit Agreement or any such other Credit
Document. As to any matters not expressly provided for by the Credit Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders if
explicitly required under any other provision of this Credit Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Credit Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Credit Agreement or any other Credit Document or
applicable Law. Not in limitation of the foregoing, the Administrative Agent may
exercise any right or remedy it or the Lenders may have under any Credit
Document upon the occurrence of a Default or an Event of Default unless the
Required Lenders have directed the Administrative Agent otherwise. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Credit Agreement or any of the other Credit
Documents in accordance with the instructions of the Required Lenders, or where
applicable, all the Lenders.


8.02    Wells Fargo as Lender.


Wells Fargo, as a Lender shall have the same rights and powers under this Credit
Agreement and any other Credit Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Credit
Party or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the L/C Issuers or other Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Credit Agreement or
otherwise without having to account for the same to the L/C Issuers or the other
Lenders. The L/C Issuers and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Credit Parties, other Subsidiaries and other Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them.


8.03    Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination,


-86-
    



--------------------------------------------------------------------------------

Exhibit 10.1


approval, consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Except for the
amendments, consents or waivers that require the approval of specific Lenders or
the Administrative Agent as set forth in clauses (a) through (f) of Section
9.01, unless a Lender shall give written notice to the Administrative Agent that
it specifically objects to the requested determination, consent, approval or
disapproval (together with a reasonable written explanation of the reasons
behind such objection) within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Credit
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such requested determination, consent,
approval or disapproval.


8.04    Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Credit
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also acting as Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, the failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to this Credit Agreement.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


8.05    Administrative Agent’s Reliance.


Notwithstanding any other provisions of this Credit Agreement or any other
Credit Documents, neither the Administrative Agent nor any of its directors,
officers, agents, employees or counsel shall be liable for any action taken or
not taken by it under or in connection with this Credit Agreement or any other
Credit Document, except for its or their own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or therein
as determined by a court of competent jurisdiction in a final non-appealable
judgment. Without limiting the generality of the foregoing, the Administrative
Agent may consult with legal counsel (including its own counsel or counsel for
the Borrower or any other Credit Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts. Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender, any L/C Issuer or any other Person, or shall be
responsible to any Lender, any L/C Issuer or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Credit
Party or any other Person in or in connection with this Credit Agreement or any
other Credit Document; (b) shall have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Credit Agreement or any other Credit Document or the satisfaction of any
conditions precedent under this Credit Agreement or any Credit Document on the
part of the Borrower or other Persons, or to inspect the property, books or
records of the Borrower or any other Person; (c) shall be responsible to any
Lender or any L/C Issuer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Credit Agreement or
any other Credit Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the L/C
Issuers in any such collateral; (d) shall have any liability in respect of any
recitals,


-87-
    



--------------------------------------------------------------------------------

Exhibit 10.1


statements, certifications, representations or warranties contained in any of
the Credit Documents or any other document, instrument, agreement, certificate
or statement delivered in connection therewith; and (e) shall incur any
liability under or in respect of this Credit Agreement or any other Credit
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone, telecopy or electronic mail) believed by it
to be genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Credit Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment.


8.06    Lender Credit Decision.


Each of the Lenders and each of the L/C Issuers expressly acknowledges and
agrees that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys‑in‑fact or other Affiliates has made any
representations or warranties to such L/C Issuer or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Credit Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to any L/C Issuer or any Lender. Each of the Lenders and
each of the L/C Issuers acknowledges that it has made its own credit and legal
analysis and decision to enter into this Credit Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Borrower, the other Credit Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Credit Parties, the other Subsidiaries and other Persons, its review of the
Credit Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders and each of the L/C Issuers also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Credit Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Credit Party of the Credit Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Credit Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the L/C Issuers by the
Administrative Agent under this Credit Agreement or any of the other Credit
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or the L/C Issuers with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Credit Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or other Affiliates.
Each of the Lenders and each of the L/C Issuers acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Credit Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any L/C
Issuer.


8.07    Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Credit Documents by giving at least 30 days prior written notice thereof to
the Lenders and the Borrower. The


-88-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Administrative Agent may be removed as Administrative Agent by all of the
Lenders (other than the Lender then acting as Administrative Agent) upon 30
days’ prior written notice if the Administrative Agent: (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed; provided that the Borrower shall be deemed to have consented to any
such appointment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after receiving notice
thereof. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or after such removal, then the current Administrative
Agent may, on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender and each L/C Issuer directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such L/C Issuer so acting directly shall
be and be deemed to be protected by all indemnities and other provisions herein
for the benefit and protection of the Administrative Agent as if each such
Lender and each such L/C Issuer were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Credit Documents. Any
resignation by an Administrative Agent shall also constitute the resignation as
an L/C Issuer and as the Swing Line Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder and the assignment of
any Cash Collateral and interest in the Letter of Credit Collateral Account to
the successor (i) the Resigning Lender shall be discharged from all duties and
obligations of an L/C Issuer and the Swing Line Lender hereunder and under the
other Credit Documents and (ii) the successor L/C Issuer shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as L/C Issuer outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Credit Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Credit Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.


8.08    Titled Agents.


Each of the Arrangers, the Co-Syndication Agents and the Joint Book Runners
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without


-89-
    



--------------------------------------------------------------------------------

Exhibit 10.1


limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any L/C Issuer, the
Borrower or any other Credit Party and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.


8.09    Indemnification of Administrative Agent.


Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits and reasonable out-of-pocket costs and expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Credit Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Credit Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Required Lenders,
Required Revolving Lenders or all of the Lenders, if expressly required
hereunder shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section. Without limiting the generality of the foregoing,
each Lender agrees to reimburse the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its Revolving Commitment Percentage
(determined as of the time that the applicable reimbursement is sought) of any
out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Credit Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Credit Documents and/or collect any
Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other Obligations and the termination of this
Credit Agreement. If the Borrower shall reimburse the Administrative Agent for
any Indemnifiable Amount following payment by any Lender to the Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.




ARTICLE IX
MISCELLANEOUS




-90-
    



--------------------------------------------------------------------------------

Exhibit 10.1


9.01    Amendments, Etc.


No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower and the other Credit Parties, as the case may
be, and except as expressly provided herein below, the Required Lenders (or the
Administrative Agent for and on behalf of the Required Lenders at their
direction) and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:


(a)    no such amendment, waiver or consent shall be effective without the
written consent of each Lender directly affected thereby (whose consent shall be
sufficient therefore without the consent of the Required Lenders) where the
effect would be to:


(i)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 7.01), it being understood that
the amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Revolving Commitments shall not be considered an
increase in Revolving Commitments,


(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Obligations, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder,


(iv)    change Section 2.18 or any other provision of this Credit Agreement
regarding pro rata sharing or pro rata funding with respect to (A) the making of
advances (including participations), (B) the manner of application of payments
or prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,


(v)    change any provision of this Section 9.01(a) or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder,


(vi)    release all or substantially all of the Guarantors, if any, from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder),


(vii)    eliminate or otherwise modify the requirement to deliver Cash
Collateral pursuant to Section 2.03(b) (it being understood that each Lender
having a Revolving Commitment shall be deemed to be adversely affected by any
such elimination or modification);




-91-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    unless also agreed to by the L/C Issuers, no such amendment, waiver or
consent shall be effective without the written consent of the L/C Issuers where
the effect would be to affect the rights and duties of the L/C Issuers under
this Credit Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;


(c)    unless also agreed to by the Swing Line Lender, no such amendment, waiver
or consent shall be effective without the written consent of the Swing Line
Lender where the effect would be to affect the rights or duties of the Swing
Line Lender under this Credit Agreement;


(d)    unless also agreed to by the Administrative Agent, no such amendment,
waiver or consent shall be effective without the written consent of the
Administrative Agent where the effect would be to affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document;


(e)    while any Incremental Term Loans remain outstanding, unless also agreed
to by the Required Revolving Lenders, no such amendment, waiver or consent shall
amend, modify or waive (A) Section 4.02 or any other provision of this Credit
Agreement if the effect of such amendment, modification or waiver is to require
the Lenders to make Loans when such Lenders would not otherwise be required to
do so or (B) the amount of the L/C Committed Amount or the Swing Line
Availability;


(f)    while any Incremental Term Loans remain outstanding, any term of this
Credit Agreement or any other Credit Document relating to the rights or
obligations of the Lenders holding such Incremental Term Loans not adverse to
the rights of any Lender holding a Revolving Commitment, including any provision
that becomes a part of this Credit Agreement solely as a result of an amendment
to this Credit Agreement entered into in compliance with Section 2.16, may be
amended, and the performance or observance thereof by any Credit Party or any of
its Subsidiaries may be waived with the written consent of only such Lenders
(and in the case of any such amendment to any Credit Document, the written
consent of each Credit Party a party thereto), without the need to obtain the
consent of any of the other Lenders;


(g)    notwithstanding the foregoing, the Administrative Agent may, without the
consent of any Lender, enter into amendments or modifications to this Credit
Agreement or any other Credit Documents to effectuate the terms of clauses
(b)-(e) of Section 3.03;


and provided further, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that other than as provided
in Section 9.15:


(A)    the Revolving Commitment of such Defaulting Lender may not be increased
and the principal amount of the Loans or L/C Obligations of such Defaulting
Lender may not be decreased, and


(B)    the rate of interest for such Defaulting Lender may not be decreased
(except as expressly provided in clause (a)(iii) above) and the pro rata sharing
and funding provisions referenced in clause (a)(iv) above may not be changed, in
either case in a way that would affect the Defaulting Lender more adversely than
the other affected Lenders,


without, in any such case, the consent of such Defaulting Lender,


(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the


-92-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Bankruptcy Code supersede the unanimous consent provisions set forth herein,
(iv) the Required Lenders may consent to allow a Credit Party to use Cash
Collateral in the context of a bankruptcy or insolvency proceeding, and (v) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.


9.02    Notices and Other Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, the L/C Issuers or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or other form of
electronic transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuers pursuant
to Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.




-93-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any Agent-Related Persons have any liability to the Borrower, any Lender, any
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such Agent-Related Person;
provided, however, that in no event shall the Administrative Agent or any
Agent-Related Person have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


9.03    No Waiver; Cumulative Remedies.




-94-
    



--------------------------------------------------------------------------------

Exhibit 10.1


No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuers or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.09
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


9.04    Attorney Costs, Expenses and Taxes.


The Borrower agrees (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Credit Agreement and the other Credit Documents, the preservation of any rights
or remedies under this Credit Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, each L/C Issuer, each Arranger, and each
Lender for all costs and expenses incurred following an Event of Default in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Credit Agreement or the other Credit Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out‑of‑pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 9.04 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Aggregate Revolving Commitments and repayment of all other Obligations.


9.05    Indemnification by the Borrower.




-95-
    



--------------------------------------------------------------------------------

Exhibit 10.1


The Borrower shall indemnify and hold harmless the Administrative Agent, each
Agent‑Related Person, each L/C Issuer, each Arranger, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, advisors and attorneys‑in‑fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever (subject to the
provisions of Section 3.01 with respect to Taxes and Other Taxes) that may at
any time be imposed on, incurred by or asserted against any such Indemnitee
(whether by a Credit Party or any other party) in any way relating to or arising
out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Credit Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or (c)
any actual or threatened claim, litigation, investigation or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any such claim, litigation, investigation or proceeding is
brought by the Borrower, any of its Affiliates, any of its creditors, or any
other third party (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to an Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Credit Agreement, and no Indemnitee
shall have any liability for any indirect, special, incidental, consequential or
punitive damages relating to this Credit Agreement or any other Credit Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 9.05 shall
be payable within ten (10) Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
assignment by any Lender of any of its interests hereunder, the replacement of
any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Obligations.




9.06    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.


9.07    Successors and Assigns.


-96-
    



--------------------------------------------------------------------------------

Exhibit 10.1




(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and, subject to the last sentence of the immediately following
subsection (b)) any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and Revolving Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $2,500,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Revolving Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $2,500,000, then such
assigning Lender shall assign the entire amount of its Revolving Commitment and
the Loans at the time owing to it; provided, further, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.




-97-
    



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;


(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
assignee Lender, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee Lender and such transferor Lender, as
appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and


-98-
    



--------------------------------------------------------------------------------

Exhibit 10.1


until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 9.04 and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that expect to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Credit Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations


-99-
    



--------------------------------------------------------------------------------

Exhibit 10.1


and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce such Lender’s rights under this Credit Agreement (subject to Section
9.03) and to approve any amendment, modification or waiver of any provision of
this Credit Agreement; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, Wells Fargo may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint (with such appointee’s consent) from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint


-100-
    



--------------------------------------------------------------------------------

Exhibit 10.1


any such successor shall affect the resignation of Wells Fargo as an L/C Issuer
or Swing Line Lender, as the case may be. If Wells Fargo resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto. If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(e) . Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.


(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


9.08    Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 9.15 or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.


For purposes of this Section, “Confidential Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of


-101-
    



--------------------------------------------------------------------------------

Exhibit 10.1


Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.


9.09    Set‑off.


In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by law, but in the case of a Lender or any
Affiliate of a Lender, subject to receipt of the prior written consent of the
Required Lenders exercised in their sole discretion, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender or
Affiliate to or for the credit or the account of the respective Credit Parties
against any and all Obligations owing to such Lender hereunder or under any
other Credit Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set‑off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set‑off and application. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.


9.10    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non‑usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


9.11    Counterparts.


This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


-102-
    



--------------------------------------------------------------------------------

Exhibit 10.1




9.12    Integration; Effectiveness.


(a)    This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.


(b)    Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Credit Agreement
by telecopy or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Credit Agreement.


9.13    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


9.14    Severability.


If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.15    [reserved].




9.16    GOVERNING LAW.


(a)    GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR


-103-
    



--------------------------------------------------------------------------------

Exhibit 10.1


PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED
TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


9.17    WAIVER OF RIGHT TO TRIAL BY JURY.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE,


-104-
    



--------------------------------------------------------------------------------

Exhibit 10.1


THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


9.18    No Conflict.


To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any Credit Document, this Credit Agreement shall
control.


9.19    USA PATRIOT Act Notice.


The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, each
Lender hereunder may from time to time request, and the Borrower shall provide
to such Lender, the Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.


9.20    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each of the Administrative Agent,
the Arrangers and the Lenders has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arrangers or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


9.21    Termination; Survival.




-105-
    



--------------------------------------------------------------------------------

Exhibit 10.1


This Credit Agreement shall terminate at such time as (a) all of the Revolving
Commitments have been terminated, (b) all Letters of Credit have terminated or
expired or been canceled (other than Extended Letters of Credit in respect of
which the Borrower has satisfied the requirements to provide Cash Collateral as
required in Section 2.03(b)), (c) none of the Lenders is obligated any longer
under this Credit Agreement to make any Loans and the L/C Issuers are no longer
obligated under this Credit Agreement to issue Letters of Credit and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. The indemnities to which the
Administrative Agent, the L/C Issuers and the Lenders are entitled under the
provisions of Sections 3.01, 3.04, 3.05, 8.09, 9.04 and 9.05 and any other
provision of this Credit Agreement and the other Credit Documents, and the
provisions of Sections 9.03, 9.16 and 9.17, shall continue in full force and
effect and shall protect the Administrative Agent, the L/C Issuers and the
Lenders (i) notwithstanding any termination of this Credit Agreement, or of the
other Credit Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Credit Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Credit Agreement.


9.22    Entire Agreement.


THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


9.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




-106-
    



--------------------------------------------------------------------------------

Exhibit 10.1


To the extent not prohibited by applicable law, each Lender shall notify the
Borrower and the Administrative Agent if it has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action could be
reasonably be expected to be asserted against such Lender).


9.24    Effect of Existing Credit Agreement.


(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 4.01. and 4.02. of this Credit Agreement, this Credit
Agreement shall exclusively control and govern the mutual rights and obligations
of the parties hereto with respect to the Existing Credit Agreement, and the
Existing Credit Agreement shall be superseded by this Credit Agreement in all
respects, in each case, on a prospective basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS CREDIT AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS CREDIT
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).


9.25    Acknowledgement Regarding Any Supported QFCs.


To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Swap Contract or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall


-107-
    



--------------------------------------------------------------------------------

Exhibit 10.1


in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.


(b)    As used in this Section 9.25, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:
 
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-108-
    



--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.


BORROWER:                    HEALTHCARE REALTY TRUST
                        INCORPORATED, a Maryland corporation


By:     /s/ B. Douglas Whitman II    
Name: B. Douglas Whitman II
Title: Senior Vice President, Finance and Treasurer






[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer, the
Swing Line Lender and as a Lender


By:     /s/ Matthew Kuhn        
Name: Matthew Kuhn
Title: Vice President












































[Signatures Continued on Next Page]










    


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1




JPMORGAN CHASE BANK, N.A., as L/C Issuer and a Lender


By:     /s/ Sangeeta Mahadevan        
Name: Sangeeta Mahadevan
Title: Executive Director






































[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------


Exhibit 10.1


U.S. BANK NATIONAL ASSOCIATION, as L/C Issuer and a Lender


By:     /s/ Lori Jensen            
Name: Lori Jensen
Title: SVP






































[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------


Exhibit 10.1


PNC BANK, NATIONAL ASSOCIATION, as L/C Issuer and a Lender


By:     /s/ Andrew T. White        
Name: Andrew T. White
Title: Senior Vice President






































[Signatures Continued on Next Page]






[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1




BANK OF AMERICA, N.A., as a Lender


By:     /s/ Darren Merten            
Name: Darren Merten
Title: Vice President








[Signatures Continued on Next Page]








[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1




THE BANK OF NOVA SCOTIA, as a Lender


By:     /s/ Michelle C. Phillips        
Name: Michelle C. Phillips
Title: Managing Director








[Signatures Continued on Next Page]










[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


BARCLAYS BANK PLC, as a Lender


By:     /s/ Sean Duggan    
Name: Sean Duggan
Title: Vice President








[Signatures Continued on Next Page]








[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By:     /s/ Karen Ramos    
Name: Karen Ramos
Title: Managing Director


By:     /s/ Gordon Yip    
Name: Gordon Yip
Title: Director






[Signatures Continued on Next Page]








[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


GOLDMAN SACHS BANK USA, as a Lender


By:     /s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory










[Signatures Continued on Next Page]








[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


BANK OF MONTREAL, as a Lender


By:     /s/ Aaron Lanski    
Name: Aaron Lanski
Title: Managing Director










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


FIFTH THIRD BANK, as a Lender


By:     /s/ Vera B. McEvoy    
Name: Vera B. McEvoy
Title: Director II










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


BRANCH BANKING AND TRUST COMPANY, as a Lender


By:     /s/ Courtney W. Jones    
Name: Courtney W. Jones
Title: Vice President










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


PINNACLE BANK, as a Lender


By:     /s/ Todd Carter    
Name: Todd Carter
Title: Senior Vice President










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Mitchell Vega    
Name: Mitchell Vega
Title: Vice President










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Cathy Wind    
Name: Cathy Wind
Title: SVP










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


UNITED BANK, as a Lender


By:     /s/ Frederick H. Denecke    
Name: Frederick H. Denecke
Title: Senior Vice President










[Signatures Continued on Next Page]


[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------

Exhibit 10.1


FIRST FINANCIAL BANK, as a Lender


By:     /s/ John E. Wilgus, II    
Name: John E. Wilgus, II
Title: Senior Vice President










[Signatures Continued on Next Page]




[Signature Page to Amended and Restated Credit Agreement with Healthcare Realty
Trust Incorporated]



--------------------------------------------------------------------------------


Exhibit 10.1


Schedule 2.01


LENDERS AND COMMITMENTS




Lender




Revolving Committed Amount




Revolving Commitment Percentage
Wells Fargo Bank, National Association
$60,000,000.00
8.571428571%
JPMorgan Chase Bank, N.A.
$75,000,000.00
10.714285710%
U.S. Bank National Association
$60,000,000.00
8.571428571%
PNC Bank, National Association
$60,000,000.00
8.571428571%
Bank of America, N.A.
$57,000,000.00
8.142857143%
The Bank of Nova Scotia
$57,000,000.00
8.142857143%
Barclays Bank PLC
$57,000,000.00
8.142857143%
Credit Agricole Corporate and Investment Bank
$57,000,000.00
8.142857143%
Goldman Sachs Bank USA
$57,000,000.00
8.142857143%
Bank of Montreal
$32,500,000.00
4.642857143%
Fifth Third Bank
$32,500,000.00
4.642857143%
Branch Banking and Trust Company
$25,000,000.00
3.571428571%
Pinnacle Bank
$19,000,000.00
2.714285714%
Associated Bank, National Association
$18,000,000.00
2.571428571%
First Tennessee Bank, National Association
$13,500,000.00
1.928571429%
United Bank
$12,000,000.00
1.714285714%
First Financial Bank
$7,500,000.00
1.071428571%
Total:
$700,000,000.00
100.000000000%








